 
Exhibit 10.2
 






 






EMPLOYEE MATTERS AGREEMENT



by and among



Verizon Communications Inc.,



New Communications Holdings Inc.



and



Frontier Communications Corporation



dated as of May 13, 2009
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
ARTICLE I.
Definitions
2
     
Section 1.1.
Definitions
2
Section 1.2.
Capitalized Terms
15
     
ARTICLE II.
Collective Bargaining Agreements and Obligations
15
Section 2.1.
Assumption and Continuation of Agreements
15
     
ARTICLE III.
Spinco Plans Generally
21
Section 3.1
Establishment of Spinco Plans
21
Section 3.2.
Terms of Participation by Spinco Employees
21
     
ARTICLE IV.
Employees
23
Section 4.1.
Employees
23
Section 4.2.
No Solicitation of Employees
27
Section 4.3.
Unavailable Employees
28
     
ARTICLE V.
Pension Plans
29
Section 5.1.
Establishment of Pension Plans and Trusts
29
Section 5.2.
Assumption of Pension Plan Liabilities and Allocation of Interests in the
Verizon Pension Trusts
31
Section 5.3.
Continuation of Elections and Application to Spinco Dependents
37
Section 5.4.
Verizon Business Plans
37
     
ARTICLE VI.
Health and Welfare
38
Section 6.1.
Assumption of Health and Welfare
38
Section 6.2.
Adoption of Health and Welfare Plans
40
Section 6.3.
COBRA and HIPAA
42
Section 6.4.
Workers’ Compensation Claims
42
Section 6.5.
Leave of Absence Programs
43
Section 6.6.
Time-Off Benefits
43

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page
ARTICLE VII.
Savings Plans
43
Section 7.1.
Treatment of Savings Plan Accounts
43
Section 7.2.
Assumption of Liabilities and Transfer of Assets of the Verizon Union Savings
Plan
44
     
ARTICLE VIII.
Equity Based Incentive Awards
45
Section 8.1.
General Treatment of Outstanding Awards
45
Section 8.2.
Outstanding Options
45
Section 8.3.
Treatment of Outstanding Verizon RSU and PSU Awards
46
Section 8.4
Treatment of Verizon Options outstanding as of the Record Date but Exercised
Prior to the Distribution Date
48
Section 8.5
Treatment of Outstanding Frontier Equity Awards
48
     
ARTICLE IX.
Short Term Incentives and Sales Commission Programs
49
Section 9.1.
Incentive and Commission Plans
49
     
ARTICLE X.
Deferred Compensation Plans
50
Section 10.1.
Generally
50
Section 10.2.
Treatment of Balances
50
     
ARTICLE XI.
ASSUMPTION OF LIABILITIES
50
Section 11.1.
Assumption of Liabilities
50
Section 11.2.
Reimbursement
53
Section 11.3.
Indemnification
54
Section 11.4.
Procedures for Indemnification for Third-Party Claims
55
Section 11.5.
Reductions for Insurance Proceeds and Other Amounts
55
Section 11.6.
Contribution.
56
Section 11.7.
Consequential Damages
57
Section 11.8.
Joint Defense and Cooperation
57
     
ARTICLE XII.
General and Administrative
58
Section 12.1.
Cooperation
58
Section 12.2.
Consent of Third Parties
59
Section 12.3.
Survival
59
Section 12.4.
Interpretation
59
Section 12.5.
No Third Party Beneficiary
60
Section 12.6.
Notices
61
Section 12.7.
Governing Law; Jurisdiction
62
Section 12.8.
Waiver of Jury Trial
63
Section 12.9.
Specific Performance
63
Section 12.10.
No Assignment; No Amendment; Counterparts
63

 
 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
EXHIBITS
     
Exhibit A.
Actuarial Assumptions and Methods for Pension Asset Transfer
Exhibit B.
Sales Commissions Programs
Exhibit C.
Short Term Incentive Programs
Exhibit 2.1.
Collective Bargaining Agreements



SCHEDULES
     
Schedule 4.1(d).
Minimum Severance Benefits for Non-Union Employees
Schedule 4.1(e).
Performance and Bonus Opportunities
Schedule 5.2(c)(ii).
Letter of Direction



 
 
-iii-

--------------------------------------------------------------------------------

Table of Contents


Employee Matters Agreement


This Employee Matters Agreement (this “Agreement”), dated as of May 13, 2009 is
by and among Verizon Communications Inc., a Delaware corporation (“Verizon”),
New Communications Holdings Inc. (“Spinco”), a Delaware corporation, and
Frontier Communications Corporation, a Delaware corporation (“Frontier”) (each a
“Party” and collectively, the “Parties”), and effective as of the Effective Time
of the Merger Agreement (except that certain obligations under this Agreement,
which apply by their express terms before the Effective Time, shall be effective
as of the first date the obligation applies under the terms of this Agreement).


WHEREAS, the Board of Directors of Verizon has determined that it is in the best
interests of Verizon and its stockholders to reorganize the Spinco Business (as
defined below) such that such business will be owned or operated by one or more
subsidiaries of ILEC Spinco Holdings Inc. and the Non-ILEC Spinco Subsidiary and
to separate Spinco into an independent company that will simultaneously merge
with and into Frontier, an independent public company;


WHEREAS, in furtherance of the foregoing, Verizon and Spinco have entered into a
Distribution Agreement, dated as of May 13, 2009 (the “Distribution Agreement”)
that will govern the terms and conditions relating to the separation between
Verizon and Spinco;


WHEREAS, in furtherance of the foregoing, Verizon, Spinco and Frontier have
entered into a Merger Agreement, dated as of May 13, 2009 (the “Merger
Agreement”) that will govern the terms and conditions relating to the merger of
Spinco with and into Frontier;
 

--------------------------------------------------------------------------------

Table of Contents
 
WHEREAS, in connection with the foregoing, Verizon, Spinco and Frontier have
agreed to enter into this Agreement for the purpose of allocating current and
former employees and employment related assets, liabilities, and
responsibilities with respect to employee compensation and benefits, collective
bargaining and other employment related matters; and


           WHEREAS, the parties to this Agreement intend that, in accordance
with the terms and conditions set forth herein, the Spinco Employees (as defined
below) shall maintain uninterrupted continuity of employment, compensation and
benefits and, also, with respect to union represented employees, uninterrupted
continuity of representation for purposes of collective bargaining and
uninterrupted continuity of coverage under their collective bargaining
agreements throughout each of the internal restructurings and the merger as
contemplated by the Distribution Agreement and the Merger Agreement, including,
but not limited to, the Internal Spinoffs, the Internal Restructurings, the
Contribution, the Distribution and the Merger.


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

 
ARTICLE I.
DEFINITIONS
 
                Section 1.1.    Definitions


“Affiliate” has the meaning ascribed to it in the Distribution Agreement.


“Agreement” means this Employee Matters Agreement, and all exhibits, schedules,
appendices and annexes hereto.
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
“Benefit Payments” has the meaning ascribed to it in Section 5.2(c).


“COBRA” has the meaning ascribed to it in Section 6.3.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Contributing Companies” has the meaning ascribed to it in the Distribution
Agreement.


“Contribution” has the meaning ascribed to it in the Distribution Agreement.


“Distribution” has the meaning ascribed to it in the Distribution Agreement.


“Distribution Agreement” has the meaning ascribed to it in the second recital to
this Agreement.


“Distribution Date” has the meaning ascribed to it in the Distribution
Agreement.


“EDP” means the Verizon Executive Deferral Plan.


“Effective Time” has the meaning ascribed thereto in the Merger Agreement.


“ESP” means the Verizon Excess Savings Plan.


“Final Asset Transfer” has the meaning ascribed to it in Section 5.2(c).
 
 
3

--------------------------------------------------------------------------------

Table of Contents

 
“Former Spinco Employee” means any individual who had at any time provided
services in respect of the Spinco Business, but as of the Effective Time, (i) is
receiving long-term disability benefits, or (ii) is neither then actively
employed by the Spinco Business, nor then on an approved Leave of Absence or
Layoff with Right of Recall from any member of the Verizon or Spinco Groups.


“Former Verizon Business Employees” means any Spinco Employee who was at any
time employed in the Verizon Business Operations and participated in a Verizon
Business Plan.


“Frontier” means Frontier Communications Corporation.


“Frontier FSA” has the meaning ascribed to it in Section 6.2(c).


“Frontier Group” means Frontier and the Frontier Subsidiaries.


“Frontier Indemnitees” means Frontier and each Affiliate of Frontier immediately
after the Effective Time and each of their respective present and former
Representatives and each of the heirs, executors, successors and assigns of any
of the foregoing.


“Frontier Liabilities” means the liabilities assumed by Frontier pursuant to
Section 11.1(b) hereof.


“Frontier Subsidiaries” mean all direct and indirect Subsidiaries of Frontier
immediately after the Effective Time.


“FRP” means the Verizon Flexible Reimbursement Plan.
 
 
4

--------------------------------------------------------------------------------

Table of Contents

 
“FRP Participants” has the meaning set forth in Section 6.2(c).


“Governmental Authority” has the meaning set forth in the Merger Agreement.


“GTE” has the meaning ascribed to it in the Distribution Agreement.


“IDP” means the Verizon Income Deferral Plan.


“ILEC Holdings” means ILEC Spinco Holdings, Inc.


“ILEC CBAs” means any and all collective bargaining agreements in effect on the
date hereof governing the wages, hours, terms and conditions of employment of
any Spinco Employee, including, but not limited to, MOAs, MOUs, letters of
agreement and letters of understanding, and any extensions or replacements
thereof, each of which is listed on Exhibit 2.1 hereof and all collective
bargaining practices of the applicable member of the Verizon Group to the extent
said collective bargaining practices are binding on the applicable member of the
Verizon Group.


“Indemnifiable Losses” means all Losses, Liabilities, damages, claims, demands,
judgments or settlements of any nature or kind, including, but not limited to,
all costs and expenses (legal, accounting or otherwise) that are reasonably
incurred relating thereto, suffered by an Indemnitee, including, but not limited
to, any costs or expenses of enforcing any indemnity hereunder that are
reasonably incurred and all Taxes resulting from indemnification payments
hereunder.


“Indemnifying Party” means a Person that is obligated under this Agreement to
provide indemnification.
 
 
5

--------------------------------------------------------------------------------

Table of Contents

 
“Indemnitee” means a Person that may seek indemnification under this Agreement.


“Initial Asset Transfer” has the meaning ascribed to it in Section 5.2(c).


“Internal Restructurings” has the meaning set forth in Section 2.1(a).


“Internal Spinoffs” have the meaning set forth in the Merger Agreement.


“Layoff with Right of Recall” means any Represented Employee who has been
formally laid off by any member of the Verizon Group or the Spinco Group under
circumstances that entitle such Represented Employee to a right of recall by his
or her employer and whose period of eligibility for recall pursuant to the ILEC
CBAs has not expired as of the Effective Time.


“Leave of Absence” means a leave from active employment that is expected to
continue following the Effective Time and that (i) was granted in accordance
with the applicable policies and procedures (including, but not limited to, any
policy or procedures implemented to comply with the United Services Employment
and Reemployment Rights Act, the Family Medical Leave Act or similar state laws)
of a member of the Verizon Group or (ii) arose due to an illness or injury that
results in the individual being eligible for short-term disability benefits,
accident benefits or workers’ compensation under the Verizon short-term
disability or accident plan or state law.  For the avoidance of doubt, any
employee who is not at work on the day of the Effective Time due to vacation,
sickness or accident that has not qualified the individual for short-term
disability or accident benefits, workers’ compensation or other temporary
absence, but whose employment continues in accordance with the Verizon Group’s
employment policies (such as due to the use of personal days), shall be
considered to be actively at work on the day of the Effective Time.  Any
individual who is receiving long term disability benefits at the Effective Time
shall not be considered to be on a “Leave of Absence” for purposes of this
definition.
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
“Liabilities” means any and all obligations, benefit entitlements, losses,
claims, charges, debts, demands, actions, costs and expenses (including, but not
limited to, those arising under any contract, collective bargaining agreement,
or Plan, and administrative and related costs and expenses of any plan, program,
or arrangement), of any nature whatsoever, whether absolute or contingent,
vested or unvested, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising.


“Losses” has the meaning ascribed to it in the Merger Agreement.


“Merger” has the meaning ascribed to it in the Merger Agreement.


“Merger Agreement” has the meaning ascribed to it in the third recital to this
Agreement.


“Mid-Atlantic Associates Plan” means the Verizon Pension Plan for Mid-Atlantic
Associates.


“Non-ILEC Spinco Subsidiary” has the meaning set forth in the Distribution
Agreement.


“Original Option” has the meaning ascribed to it in Section 8.2.


“Outstanding Awards” has the meaning ascribed to it in Section 8.1.
 
 
7

--------------------------------------------------------------------------------

Table of Contents

 
“Party” has the meaning ascribed to it in the preamble to this Agreement.


“Parties” has the meaning ascribed to it in the preamble to this Agreement.


“PBO” has the meaning ascribed to it in Section 5.2(b).


“Pension Plan Asset Transfer Amount” means, in the case of a transfer of assets
and liabilities from a Verizon Pension Plan to a Spinco Pension Plan, the amount
required to be transferred pursuant to Section 5.2.


“Person” has the meaning ascribed to it in the Distribution Agreement.


“PSU” has the meaning ascribed to it in Section 8.3.


“Record Date” has the meaning ascribed to it in the Distribution Agreement.


“Record Date Option” has the meaning ascribed to it in Section 8.4.


“Remaining Option” has the meaning ascribed to it in Section 8.2.


“Represented Employee” means any Spinco Employee whose wages, hours, terms and
conditions of employment are governed by an ILEC CBA.


“Retained Employee” means any individual who, as of the Effective Time, (i) is
actively employed by, or on an approved Leave of Absence or Lay-off with Right
of Recall from, a member of the Verizon Group or the Spinco Group, (ii) had been
primarily employed in the Spinco Business and (iii) whose employment a member of
the Verizon Group determines not to transfer to a member of the Frontier Group.
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
“Representative” means, with respect to any Person, any of such Person’s
directors, managers or persons acting in a similar capacity, officers,
employees, agents, consultants, financial and other advisors, accountants,
attorneys and other representatives.


“RSU” has the meaning ascribed to it in Section 8.3.


“Sales Commission Program” means the programs listed on Exhibit B of this
Agreement.


“Short Term Incentive Plan” means the Plans listed on Exhibit C of this
Agreement.


“Spinco Business” has the meaning ascribed to it in the Distribution Agreement.


“Spinco Common Stock” has the meaning ascribed to it in the Distribution
Agreement.


“Spinco Dependents” means, with respect to any Spinco Employee, any individual
who, by virtue of a relationship with a Spinco Employee, is eligible to receive
benefits under the terms of any applicable Verizon Pension Plan, Verizon Savings
Plan, or Verizon Welfare Plan immediately prior to the Effective Time.  For the
avoidance of doubt, a Spinco Dependent only includes those persons who actually
meet the relevant plan’s requirements to be a dependent as of an applicable
time.
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
“Spinco Employee” means any individual who at the Distribution Date (i) is
either (A) actively employed (whether on a full or part-time basis) by, or (B)
on a Leave of Absence or Layoff with Right of Recall from, a member of the
Spinco or Verizon Group, and whose primary duties at the Effective Time (or, in
respect of an individual on a Leave of Absence or Layoff with Right of Recall,
on his or her last date of active employment) were related to the Spinco
Business, and (ii) is not a Retained Employee.


“Spinco Excess Pension Plan” has the meaning given to it in Section 5.1.


“Spinco Group” has the meaning set forth in the Distribution Agreement.


“Spinco Liabilities” means the liabilities assumed by Spinco pursuant to Section
11.1(a) hereof.


“Spinco Management Pension Plan” has the meaning ascribed to it in Section 5.1.


“Spinco Management Savings Plan” has the meaning ascribed to it in Section
7.1(a).


“Spinco Mirror Plans” means the Spinco Welfare Plans, the Spinco Management
Pension Plan, the Spinco Union Pension Plans, the Spinco Excess Pension Plan,
the Spinco Management Savings Plan and the Spinco Union Savings Plans.


“Spinco Pension Plans” mean the Spinco Management Pension Plan, the Spinco
Excess Pension Plan and the Spinco Union Pension Plans.


“Spinco Plan” means any plan, policy, program, payroll practice, on-going
arrangement, contract, trust, insurance policy or other agreement or funding
vehicle, whether written or unwritten, maintained or sponsored by any member of
the Spinco Group or Frontier Group that will provide compensation or benefits to
any Spinco Employee or Spinco Dependent.
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
“Spinco Savings Plans” has the meaning ascribed to it in Section 7.1(a).


“Spinco Subsidiary” has the meaning set forth in the Distribution Agreement.


“Spinco Trust” has the meaning ascribed to it in Section 5.2(c).


“Spinco Union Pension Plans” has the meaning ascribed to it in Section 5.1(b).


“Spinco Union Savings Plans” has the meaning ascribed to it in Section 7.1(a).


“Spinco Welfare Plans” has the meaning ascribed to it in Section 6.2.


“Stand-Alone Plan” means each of the GTE California Incorporated Plan for
Hourly-Paid Employees’ Pensions, the GTE Florida Incorporated Plan for
Hourly-Paid Employees’ Pensions, the GTE North Incorporated Pension Plan for
Hourly-Paid Employees of Wisconsin, the GTE North Incorporated Pension Plan for
Hourly-Paid Employees of Ohio, the GTE North Incorporated Pension Plan for
Hourly-Paid Employees of Michigan, the GTE North Incorporated Pension Plan for
Hourly-Paid Employees of Illinois, the GTE Northwest Incorporated Plan for
Hourly-Paid Employees’ Pension (Washington, Oregon and Idaho), the GTE South
Incorporated (Southeast) Plan for Hourly-Paid Employees’ Pensions (North
Carolina and South Carolina), the GTE Southwest Incorporated Plan for
Hourly-Paid Employees’ Pensions (Arizona and Nevada), and the GTE Supply Pension
Plan for Union Represented Employees (including as components the GTE Midwest
Incorporated Plan for Hourly-Paid Employees’ Pensions and the GTE North
Incorporated Pension Plan for Hourly-Paid Employees of Indiana (Indiana,
Illinois, Michigan, Ohio and Wisconsin)).
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
“Subsidiary” has the meaning set forth in the Merger Agreement.


“Taxes” has the meaning ascribed to it in the Merger Agreement.


“Territory” has the meaning ascribed to it in the Distribution Agreement.


“Third-Party Claim” has the meaning ascribed to it in the Merger Agreement.


“Time-Off Benefits” has the meaning ascribed to it in Section 6.6.


“Unavailable Employee” has the meaning ascribed to it in Section 4.3.


“Verizon” means Verizon Communications Inc.


“Verizon Business Operations” means the operations of Verizon Business, a
division of Verizon.


“Verizon Business Plans” means the Pension Plan for Employees of MCI
Communications Corporation and Subsidiaries and the Western Union (WIDS) Pension
Plan.


“Verizon Common Stock” has the meaning ascribed to it in the Distribution
Agreement.
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
“Verizon Employee” means any individual who, at the relevant time, is actively
employed by, or on an approved leave of absence or lay-off with right of recall
from, a member of the Verizon Group.


“Verizon Excess Plan” has the meaning ascribed to it in Section 5.1.


“Verizon Group” means Verizon and the Verizon Subsidiaries.


“Verizon Indemnitees” means Verizon, each Affiliate of Verizon immediately after
the Contribution and each of their respective present and former Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.


“Verizon Liabilities” means all Liabilities of Verizon or any of the Verizon
Subsidiaries.  In no event shall the term Verizon Liabilities include any
Liabilities that are transferred from or otherwise cease to be Liabilities of
any member of the Verizon Group pursuant to this Agreement or that are to, or
have become, Spinco Liabilities.


“Verizon Management Savings Plan(s)” means the Verizon Savings Plan for
Management Employees and the Verizon Business Savings Plan.


“Verizon Plan” means any plan, policy, program, payroll practice, on-going
arrangement, contract, trust, insurance policy or other agreement or funding
vehicle, whether written or unwritten, maintained or sponsored by Verizon or any
of its Subsidiaries or Affiliates (or any of their respective predecessors) at
any time on or prior to the Distribution Date for the purpose of providing
compensation or benefits to any current or former employee of any such person.
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
“Verizon Pension Plans” mean the VMPP, the Verizon Excess Plan, the Mid-Atlantic
Associates Plan and each of the Stand Alone Plans.


“Verizon Pre-Distribution Stock Value” means the closing price per share of
Verizon Common Stock trading on the “regular way” basis (based on the reported
value inclusive of the right to participate in the Distribution) on the
Distribution Date.


“Verizon Post-Distribution Stock Value” means the opening price per share of
Verizon Common Stock on the first trading day following the Distribution Date.


“Verizon Savings Plans” mean the Verizon Management Savings Plan and the Verizon
Union Savings Plans.


‘‘Verizon Share Ratio” means the quotient obtained by dividing the Verizon
Pre-Distribution Stock Value by the Verizon Post-Distribution Stock Value;
provided, however, that in no event shall the Verizon Share Ratio be less than
one.


“Verizon Stock Option” has the meaning ascribed to it in Section 8.2.


“Verizon Subsidiaries” mean all direct and indirect Subsidiaries that are, or
continue to be, Subsidiaries of Verizon immediately after the Distribution
Date.  For the avoidance of doubt, for purposes of this Agreement no member of
the Spinco Group or the Frontier Group shall be a Verizon Subsidiary.


“Verizon Trust” has the meaning ascribed to it in Section 5.2(c).
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
“Verizon Union Savings Plans” means the Verizon Savings and Security Plan for
Mid-Atlantic Associates and the Verizon Savings and Security Plan for West
Region Hourly Employees.


“Verizon Welfare Plans” has the meaning ascribed to it in Section 6.1.


“VMPP” has the meaning ascribed to it in Section 5.1.


                Section 1.2.    Capitalized Terms.  Any other capitalized term
used, but not defined herein, but defined in the Distribution Agreement or the
Merger Agreement, shall have the meaning ascribed thereto in the Distribution
Agreement or the Merger Agreement.


ARTICLE II.
COLLECTIVE BARGAINING AGREEMENTS AND OBLIGATIONS


                Section 2.1.    Assumption and Continuation of Agreements


(a)           Distribution


(i)           Prior to the Distribution Date, in connection with each of the
internal restructurings, Internal Spinoffs and the contributions undertaken by
Verizon in contemplation of, and in connection with, the Contribution,
Distribution and Merger, including, but not limited to, the Internal Spinoffs,
Internal Restructurings and Contribution to be effected in accordance with the
Distribution Agreement (the “Internal Restructurings”), Verizon shall cause one
or more members of the Verizon Group to take any and all actions needed to
effectuate: (1) the continued uninterrupted employment of the Represented
Employees, in accordance with the ILEC CBAs, by the appropriate member of the
Verizon Group, and (2) the assumption and uninterrupted continuation of the ILEC
CBAs covering the Represented Employees by the appropriate member of the Verizon
Group, including but not limited to, (i) the continued uninterrupted
representation for purposes of collective bargaining of those Represented
Employees by their unions, in accordance with the ILEC CBAs, with the
appropriate member of the Verizon Group, (ii) the continued uninterrupted
compensation of the Represented Employees in accordance with the ILEC CBAs, and
(iii) the continued uninterrupted benefit coverage of the Represented Employees
under the appropriate Verizon Plans in accordance with the ILEC CBAs.  In
addition, from and after the Distribution Date and until the Effective Time,
Verizon shall allow ILEC Holdings to be a participating employer in the Verizon
Plans to the extent necessary to allow ILEC Holdings to meet its obligations
under Section 2.1(a)(ii)(1) below.  Without limiting the generality of the
foregoing, Verizon shall cause:
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
(1)  ILEC Holdings and the Non-ILEC Spinco Subsidiary to be formed and at and
from (x) the time that GTE or Verizon contributes or causes to be contributed to
ILEC Holdings the stock of certain entities that will be Spinco Subsidiaries and
certain assets and liabilities associated with the Spinco Business until (y) the
Distribution Date, and as and to the extent applicable, Verizon shall add and
maintain one or more Spinco Subsidiaries as participating companies in the
applicable Verizon Plans in which the Represented Employees are eligible to
participate and shall also cause the appropriate Spinco Subsidiary to, and such
appropriate Spinco Subsidiary shall, (1) employ the Represented Employees in
accordance with the ILEC CBAs, and (2) assume (if and to the extent necessary)
and honor the ILEC CBAs governing the employment of such Represented Employees,
including but not limited to, (i) recognize the unions representing those
Represented Employees as their collective bargaining representative in
accordance with the ILEC CBAs, (ii) continue uninterrupted the compensation of
the Represented Employees in accordance with the ILEC CBAs, and (iii) become a
participating company in the Verizon Plans in which such Represented Employees
are eligible to participate in accordance with the ILEC CBAs;
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
(2)  at and from the time that each Contributing Company other than GTE
contributes to ILEC Holdings or the Non-ILEC Spinco Subsidiary or to another
entity that, following the Internal Spinoffs, the Internal Restructuring and the
Contribution will be a Spinco Subsidiary, its assets and liabilities associated
with the Spinco Business and its Spinco Employees (including, but not limited
to, Represented Employees) until (y) the Distribution Date, ILEC Holdings or the
Non-ILEC Spinco Subsidiary shall or shall cause the appropriate member of the
Spinco Group, (1) to employ the Represented Employees in accordance with the
ILEC CBAs, and (2) to assume (if and to the extent necessary) and honor the ILEC
CBAs governing the employment of such Represented Employees, including, but not
limited to, (i) recognize the unions representing those Represented Employees as
their collective bargaining representative in accordance with the ILEC CBAs,
(ii) continue uninterrupted the compensation of such Represented Employees in
accordance with ILEC CBAs, and (iii) cause the appropriate member of the Spinco
Group to be a participating company in the Verizon Plans in which the
Represented Employees are eligible to participate in accordance with the ILEC
CBAs; and


(3)  sponsorship of the Stand-Alone Plans to be transferred to a member of the
Verizon Group (other than Spinco or any Subsidiary thereof) prior to the
Distribution Date.
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           On or before and effective as of the Distribution Date, Spinco
shall:


(1)  adopt and sponsor, or cause to be adopted and sponsored by the appropriate
member of the Spinco Group, the Spinco Mirror Plans which, in respect of the
participation therein by the Represented Employees, are to be identical in all
material respects to the corresponding Verizon Plans that covered the
Represented Employees prior to the Distribution Date; and


(2)  acknowledge that ILEC Holdings and each other appropriate member of the
Spinco Group is a participating company in the Spinco Mirror Plans in which the
Represented Employees are eligible to participate in accordance with the ILEC
CBAs; and


(3)  cause ILEC Holdings and the Non-ILEC Spinco Subsidiary, as the case may be,
and each appropriate member of the Spinco Group to (1) continue to employ the
Represented Employees in accordance with the ILEC CBAs, and (2) continue to
honor the ILEC CBAs, including but not limited to, (i) continuing to recognize
the unions representing those Represented Employees as their collective
bargaining representative in accordance with the ILEC CBAs, and (ii) continuing
uninterrupted the compensation of such Represented Employees in accordance with
the ILEC CBAs.


(b)           Merger


(i)           As of the Effective Time, Frontier shall:
 
18

--------------------------------------------------------------------------------

Table of Contents
 
(1)  assume and become sponsor of, or cause the appropriate member of the
Frontier Group to assume and become sponsor of, the Spinco Mirror Plans covering
Represented Employees;


(2)  cause the trustee of the Spinco Trust to accept the asset transfer
described in Section 5.2(c) and administer the Spinco Trust assets funding the
pension plans covering the Represented Employees;


(3)  acknowledge that the appropriate member of the Frontier Group is a
participating company in the Spinco Mirror Plans in which such Represented
Employees are eligible to participate in accordance with the ILEC CBAs; and


(4)  cause the appropriate member of the Frontier Group to (1) continue to
employ the Represented Employees in accordance with the ILEC CBAs, and
(2) continue to honor the ILEC CBAs, including but not limited to, (i)
continuing to recognize the unions representing those Represented Employees as
their collective bargaining representative in accordance with the ILEC CBAs and
(ii) continuing uninterrupted the compensation of such Represented Employees in
accordance with the ILEC CBAs.
 
19

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           As of the Effective Time, any and all binding obligations of any
member of the Verizon Group arising out of, relating to or resulting from the
ILEC CBAs or the Verizon Plans with respect to Represented Employees shall
become and be solely the obligations of the Frontier Group and shall be
performed by the Frontier Group; provided that Verizon or a Verizon Plan shall
be responsible for (1) all Liabilities attributable to any individual who is a
Former Spinco Employee and (2) all Liabilities relating to (A) medical, vision,
or dental plan claims in respect of services that were performed or goods
provided prior to the Effective Time, (B) life insurance claims in respect of
deaths occurring on or prior to the Effective Time, and (C) any payments due to
any Represented Employee under the terms of a Verizon short-term disability plan
with respect to any period prior to the Effective Time; and, provided, further,
that Frontier shall have no responsibility for claims that were incurred prior
to the Effective Time under any long term care plans.  For the avoidance of
doubt, with respect to any payments due to any Represented Employee for
short-term disability, the obligations to make payments with respect to any
period at or after the Effective Time shall be the sole responsibility of
Frontier or a Frontier Mirror Plan.  Nothing in this section 2.1(b) or this
Agreement shall preclude Frontier or, as applicable, any member of the Frontier
Group from bargaining in good faith, after the Effective Time, with the unions
representing those Represented Employees.
 
(c)           Compensation and Benefits of Represented Employees.  Without
limiting the generality of the foregoing, (i) from the consummation of each of
the steps of the Internal Restructurings and prior to the Distribution Date,
Verizon, and (ii) as of the Distribution Date, Spinco and (iii) as of the
Effective Time, Frontier shall each be responsible to, and shall, assure that
the compensation, benefits, hours, terms and conditions of employment of
Represented Employees shall continue to be governed by the ILEC CBAs.
 
20

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE III.
SPINCO PLANS GENERALLY


           Section 3.1.         Establishment of Spinco Plans for Spinco
Employees that are not Represented Employees


On or before, and effective as of, the Distribution Date, Spinco shall have
adopted the Spinco Mirror Plans for the Spinco Employees that are not
Represented Employees.  As of the Distribution Date, each Spinco Mirror Plan
shall provide benefits that are identical in all material respects to the
corresponding Verizon Plan as in effect immediately prior to the Distribution
Date.  Immediately after the Effective Time, the terms of the Spinco Mirror
Plans, as they relate to Spinco Employees that are not Represented Employees,
shall be governed by Section 4.1(e), and Frontier shall have all rights
described under the last sentence in Section 3.2.


           Section 3.2.         Terms of Participation by Spinco Employees


Except as otherwise expressly provided herein with respect to the EDP, ESP and
IDP, each of the Spinco Plans shall be, with respect to Spinco Employees who are
participants in such plan, in all respects, the successor in interest to and
shall recognize all rights and entitlements that are accrued as of the
Distribution Date under the corresponding Verizon Pension Plan or Verizon
Savings Plan in which such Spinco Employee participated prior to the
Distribution Date.  Verizon, Spinco and Frontier agree that Spinco Employees are
not entitled to receive duplicative benefits from the Verizon Plans, the Spinco
Plans, and, if applicable, any collective bargaining agreements.  Prior to and
after the Effective Time, Verizon and Frontier agree to cooperate with each
other and to provide, or cause to be provided, all reasonably requested data,
documents, or other information necessary to avoid such duplication of benefits.

 
21

--------------------------------------------------------------------------------

Table of Contents
 
                With respect to Spinco Employees, each Spinco Plan shall provide
that all service, all compensation, and all other factors affecting benefit
determinations that, as of the Distribution Date, were recognized under the
corresponding Verizon Plan (for periods immediately before the Distribution
Date) shall receive full recognition and credit and be taken into account under
such Spinco Plan to the same extent as though arising under such Spinco Plan,
except to the extent that duplication of benefits would result.  All beneficiary
designations made by Spinco Employees under the corresponding Verizon Plans
shall be transferred to and be in full force and effect under the corresponding
Spinco Plans until such beneficiary designations are replaced or revoked by the
Spinco Employee who made the beneficiary designation.  As soon as
administratively practicable, but in no event later than sixty (60) days,
following the Effective Time, Verizon shall provide Frontier with copies of all
documents containing such beneficiary designations; provided that following the
Effective Time, Verizon shall promptly provide Frontier any information
regarding beneficiary designations that is reasonably required in the
administration of the Spinco Plans for the Spinco Employees.


Notwithstanding the foregoing provisions of this Section 3.2 and subject to any
collective bargaining agreements and obligations, nothing in this Agreement to
the contrary, other than those provisions specifically set forth herein, shall
preclude Frontier (or, as applicable, any member of the Frontier Group) from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect after the Effective Time any Spinco Plan, any benefit
under any Spinco Plan or any trust, insurance policy or funding vehicle related
to any Spinco Plan.
 
22

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE IV.
EMPLOYEES


                Section 4.1.    Employees


(a)           General.  In the event that any individual defined as a Spinco
Employee will not automatically become or continue to be an employee of the
Spinco Group as of the Distribution Date as a result of the internal
restructuring undertaken by Verizon in contemplation of, and in connection with,
the Distribution and Merger, and as a result of the Merger, Verizon agrees to
cause the employment of such Spinco Employees to be transferred to the
appropriate member of the Frontier Group, and the appropriate member of the
Frontier Group agrees to accept such transferred employee, as of the Effective
Time.  Notwithstanding the foregoing, Retained Employees and all other
individuals employed by the Verizon Group at the Effective Time who are not
Spinco Employees shall remain employees of Verizon or another member of the
Verizon Group immediately following the Effective Time.  Within five (5)
business days before the Effective Time, Verizon shall provide Frontier with a
list of all Spinco Employees who, as of a reasonably practicable prior date,
were on Leave of Absence or Lay-off with Right of Recall.  No later than ten
(10) business days after the Effective Time, Verizon shall provide Frontier a
final list of Spinco Employees on Leave of Absence or Lay-off with Right of
Recall at the Effective Time.  Verizon shall also identify each Retained
Employee by written notice delivered to Frontier promptly following the time at
which such person has been identified as a Retained Employee, but in all events
not later than six calendar months following the execution of the Merger
Agreement, except to the extent that Frontier provides its written consent with
respect to one or more persons.  In addition, not later than three calendar
months following the execution of the Merger Agreement, Verizon shall identify
by name each individual who is reasonably anticipated to be a Spinco Employee,
and shall periodically update this list as reasonably requested by Frontier
during the period through the Effective Time, with a final list provided to
Frontier no later than the Effective Time.
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Compensation and Benefits of Represented Employees.  Without
limiting the generality of anything in this Agreement, the compensation,
benefits, hours, terms and conditions of employment of Represented Employees
shall continue to be determined in accordance with the applicable ILEC CBAs.


(c)           Non-Termination of Employment or Benefits.  Except as otherwise
expressly and specifically provided herein, (i) no provision of this Agreement,
the Distribution Agreement or the Merger Agreement, (ii) no actions or Internal
Restructurings by the Verizon Group or the Spinco Group taken in contemplation
of, or in connection with, this Agreement, the Distribution Agreement or the
Merger Agreement, (iii) no actions taken by or between the Verizon Group and the
Spinco Group at the times of the Internal Restructurings and Distribution, and
(iv) no actions taken by or between the Verizon Group, the Spinco Group and the
Frontier Group at the times of the Distribution and Merger, shall be construed
to create any right, or accelerate any entitlement, to any compensation or
benefit whatsoever on the part of any Spinco Employee or any employee employed
by any member of the Verizon Group or (except to the extent disclosed in Section
6.12(f) of the Company Disclosure Letter to the Merger Agreement) the Frontier
Group, or to limit the ability of the Frontier Group to administer any Spinco
Plan in accordance with its terms (subject to any applicable collective
bargaining agreement).  Without limiting the generality of the foregoing,
nothing described above in this Section 4.1(c) shall cause any employee of any
member of the Verizon Group or the Spinco Group, or any Spinco Employee employed
by a member of the Frontier Group to be deemed to have incurred a termination of
employment or to have created any entitlement to any severance benefits or the
commencement of any other benefits under any Verizon Plan or any collective
bargaining agreement, other than a Verizon Business Plan, and as applicable, the
EDP, IDP, and ESP.
 
24

--------------------------------------------------------------------------------

Table of Contents
 
(d)           No Right to Continued Employment.  Subject to the ILEC CBAs,
nothing contained in this Agreement shall confer on any employee of any member
of the Verizon Group or any Spinco Employee any right to continued
employment.  Notwithstanding the foregoing or the provisions of any ILEC CBA,
during the first 18 months after the Effective Time, Frontier shall not, and
shall not permit any Subsidiary of ILEC Holdings to, terminate the employment,
other than for cause, of any of the employees who, as of the Effective Time, are
actively employed as installers or technicians or who, as of the Effective Time,
are on a Leave of Absence or other authorized absence with a right to
reinstatement.  For purposes of this provision, “cause” shall be determined by
Frontier or the applicable member of the Frontier Group and shall include,
without limitation, any misconduct or failure to follow Frontier’s policies and
procedures; provided, however, that with respect to any Represented Employee,
any termination of employment for cause must comply with the terms of the
applicable collective bargaining agreement.  Except as specifically provided in
this Section 4.1(d), as well as Sections 4.1(b) and 4.1(e), and subject to the
ILEC CBAs, this Agreement shall not limit the ability of Frontier to change, at
any time after the Effective Time and in its sole discretion, a Spinco
Employee’s position, compensation or benefits for performance-related, business
or any other reasons or require any member of the Frontier Group to continue the
employment of a Spinco Employee for any particular period of time after the
Effective Time, provided that Frontier shall bear all liability for any such
termination of employment, and, with respect to any such terminations of
employment of any Spinco Employee occurring prior to the first anniversary of
the Effective Time, shall provide to any terminated Spinco Employee (other than
a Represented Employee) severance and termination benefits no less favorable in
the aggregate than the severance and termination benefits that are described on
Schedule 4.1(d) to this Agreement.
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
(e)           Continuation of Compensation and Benefits for Spinco Employees who
Are Not Represented Employees.  With respect to Spinco Employees who are not
Represented Employees, for a period of one year following the Effective Time,
Frontier shall, or shall cause another member of the Frontier Group to, (i)  pay
all such non-represented Spinco Employees at least the same rate of base salary
as was paid to each such non-represented Spinco Employee by Spinco or the
Verizon Group immediately prior to the Effective Time, and (ii) continue to
provide annual bonus opportunities to each such non-represented Spinco Employee
at the same target level as annual bonus opportunities described on Schedule
4.1(e) to this Agreement, which were made available to such non-represented
Spinco Employee immediately prior to the Effective Time, provided, however,
that, for periods after the Effective Time, Frontier shall use Frontier
performance metrics similar to the metrics used for other similarly situated
Frontier employees.  With respect to Spinco Employees who are not Represented
Employees, for the remainder of the calendar year in which the Effective Time
occurs, Frontier shall, or shall cause another member of the Frontier Group to
continue to provide each such non-represented Spinco Employee and, if and to the
extent applicable, Spinco Dependents benefits under the Spinco Mirror Plans
which are substantially comparable in the aggregate to those made available to
such non-represented Spinco Employees and, if and to the extent applicable,
Spinco Dependents under the Verizon Pension Plans, the Verizon Savings Plans and
the Verizon Welfare Plans immediately prior to the Effective
Time.  Notwithstanding the foregoing, Frontier shall (i) provide to each Spinco
Employee who was employed by GTE or one of its affiliates at May 18, 1999 and
who, at such date, either was (A) eligible to retire and receive retiree welfare
benefits or (B) within five years of eligibility for such retiree welfare
benefits, retiree welfare benefits for such individual’s lifetime that are
identical in all material respects to the benefits provided under the applicable
Verizon Welfare Plan at May 18, 1999; provided, however, that Frontier shall be
afforded the same reservation of rights afforded to Verizon in respect of such
benefits and (ii) provide to each applicable Spinco Employee the severance
benefits described in Section 4.1(d).
 
(f)           Certain Tax Matters.  Verizon and Frontier hereby agree that, for
purposes of social security, unemployment and other U.S. payroll taxes and to
the extent legally permissible, Frontier, Spinco or ILEC Holdings shall be
treated as a successor employer with respect to each Spinco Employee in the
calendar year that contains the Effective Time.  In connection with the
foregoing, the parties agree to follow the “Alternative Procedures” set forth in
Section 5 of Revenue Procedure 2004-53.  The parties understand and agree that
Frontier, Spinco or ILEC Holdings, as the successor employer, shall assume the
entire Form W-2 reporting obligations for such Spinco Employees for the calendar
year that contains the Effective Time, provided that Verizon shall provide
reasonable assistance to Frontier in completing such reporting obligations.
 
26

--------------------------------------------------------------------------------

Table of Contents
 
                Section 4.2.            No Solicitation of Employees


(a)           Except as otherwise mutually agreed upon between the Parties, for
the period commencing on the execution of this Agreement and ending twelve
months from the Effective Time, in respect of employees of the Frontier Group,
neither Verizon nor any member of the Verizon Group shall, directly or
indirectly, induce or attempt to induce any employee of the Frontier Group to
leave the employ of Frontier or any member of the Frontier Group or violate the
terms of their contracts or any employment arrangements with Frontier or any
member of the Frontier Group; provided, however, that neither Verizon nor any
member of the Verizon Group shall be deemed to be in violation of this Section
4.2(a) solely by reason of a general job posting internal to members of the
Verizon Group or a general solicitation to the public or general advertising.


(b)           Except as otherwise mutually agreed upon between the Parties, for
the period commencing on the execution of this Agreement and ending twelve
months from the Effective Time, in respect of Verizon Employees, neither
Frontier nor any member of the Frontier Group shall, directly or indirectly,
induce or attempt to induce any Verizon Employee to leave the employ of Verizon
or any member of the Verizon Group or violate the terms of their contracts or
any employment arrangements with Verizon or any member of the Verizon Group;
provided, however, that neither Frontier nor any member of the Frontier Group
shall be deemed to be in violation of this Section 4.2(b) solely by reason of a
general job posting internal to members of the Frontier Group or a general
solicitation to the public or general advertising.
 
27

--------------------------------------------------------------------------------

Table of Contents

 
                Section 4.3.            Unavailable Employees.


Notwithstanding anything to the contrary in Section 4.2, except as otherwise
mutually agreed upon between the Parties, from the period beginning on the date
on which the Merger Agreement is executed and ending on the first anniversary of
the Effective Time: (i) neither Frontier nor any member of the Frontier Group
shall employ (directly or indirectly as a contractor) any Verizon Employee or
any employee of the Verizon Group who has voluntarily separated from employment
with Verizon or any member of the Verizon Group within the immediately preceding
six months; and, (ii) neither Verizon  nor any member of the Verizon Group shall
employ (directly or indirectly as a contractor) any employee of the Frontier
Group who has voluntarily separated from employment with Frontier or any member
of the Frontier Group within the immediately preceding six months (each, an
“Unavailable Employee”).  After the six month anniversary of the voluntary
separation of any Unavailable Employee, Frontier or any member of the Frontier
Group and Verizon or any member of the Verizon Group, as the case may be, may
employ or retain as a contractor such individual in its sole discretion.
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE V.
PENSION PLANS


                Section 5.1.            Establishment of Pension Plans and
Trusts


(a)           Spinco Management Pension Plan and Excess Plan.  Effective as of
the Distribution Date, Spinco or a member of the Spinco Group shall establish
defined benefit pension plans to facilitate the benefit transfers contemplated
herein for employees who are not Represented Employees.  One such plan, which
shall be qualified under Section 401(a) of the Code, will be responsible for
benefits of participants and beneficiaries in the Verizon Management Pension
Plan (the “VMPP”) who are Spinco Employees or are entitled to receive a benefit
in respect of a Spinco Employee (the “Spinco Management Pension Plan”).  The
other such plan, which shall not be qualified under Section 401(a) of the Code,
will be responsible for benefits of participants and beneficiaries in the
Verizon Excess Pension Plan (the “Verizon Excess Plan”) who are Spinco Employees
or are entitled to receive a benefit in respect of a Spinco Employee (the
“Spinco Excess Pension Plan”).  Effective as of the Distribution Date, Spinco or
a member of the Spinco Group shall establish (or identify an existing trust as)
the Spinco Trust.  Each Spinco Management Pension Plan shall be identical in all
material respects to the corresponding Verizon Pension Plan in which the
applicable Spinco Employees participated immediately prior to the Distribution
Date.  Spinco shall provide Frontier with a copy of those plans and such trust
prior to their adoption in order to provide Frontier an opportunity to comment
on their form.  Spinco agrees to consult with Frontier and, subject to the
obligations of the Parties under this Agreement, to reasonably consider such
comments, but Frontier’s comments shall be advisory only and Spinco shall retain
full discretion as to the form of the plans and trusts.
 
29

--------------------------------------------------------------------------------

Table of Contents
 
As of and from the Distribution Date and until the Effective Time, Spinco, and
as of and from the Effective Time, Frontier shall be responsible for taking or
causing to be taken all necessary, reasonable, and appropriate action to
establish, maintain and administer the Spinco Management Pension Plan, so that
it qualifies under Section 401(a) of the Code and the related trust thereunder
is exempt from Federal income taxation under Section 501(a) of the Code.  For
the avoidance of doubt, prior to and following the Effective Time, Verizon shall
provide Frontier all reasonably requested information, files, and documents
necessary for Frontier to so maintain and administer the Spinco Management
Pension Plan.


(b)           Spinco Union Pension Plans and Trust.  Effective as of the
Distribution Date, Spinco or a member of the Spinco Group shall establish one or
more pension plans qualified under Section 401(a) of the Code (the “Spinco Union
Pension Plans”) and one or more related trusts to provide retirement benefits to
Spinco Employees who are Represented Employees and to persons entitled to
receive a benefit in respect of such a Represented Employee, and who, in either
case, are participants in or beneficiaries under one of the Stand Alone Plans or
the Mid-Atlantic Associates Plan.  Each Spinco Union Pension Plan shall be
identical in all material respects to the corresponding Verizon Pension Plan in
which the applicable Represented Employees participated immediately prior to the
Distribution Date.  Spinco shall provide Frontier with a copy of those plans and
such trust prior to their adoption in order to provide Frontier an opportunity
to comment on their form.  Spinco agrees to consult with Frontier and, subject
to the obligations of the Parties under this Agreement, to reasonably consider
such comments, but Frontier’s comments shall be advisory only and Spinco shall
retain full discretion as to the form of the plans and trusts.


As of and from the Distribution Date and until the Effective Time, Spinco, and
as of and from the Effective Time, Frontier, shall be responsible for taking or
causing to be taken all necessary, reasonable, and appropriate action to
establish, maintain and administer the Spinco Union Pension Plans so that they
qualify under Section 401(a) of the Code and the related trust thereunder is
exempt from Federal income taxation under Section 501(a) of the Code.  For the
avoidance of doubt, prior to and following the Effective Time, Verizon shall
provide Frontier all reasonably requested information, files, and documents
necessary for Frontier to so maintain and administer the Spinco Union Pension
Plans.
 
30

--------------------------------------------------------------------------------

Table of Contents
 
                Section 5.2.            Assumption of Pension Plan Liabilities
and Allocation of Interests in the Verizon Pension Trusts


(a)           Assumption of Liabilities by Spinco Pension Plans.  Subject to the
Pension Plan Asset Allocation specified below, effective as of the Distribution
Date, all Liabilities under the Verizon Pension Plans relating to persons who
are Spinco Employees and to persons who are entitled to receive a benefit in
respect of such a Spinco Employee shall cease to be Liabilities of the Verizon
Pension Plans and shall be assumed in full and in all respects by the
corresponding Spinco Pension Plan.  The “corresponding” plan shall be:  (i) the
Spinco Management Pension Plan with respect to participants in the VMPP; and
(ii) the applicable Spinco Union Pension Plan with respect to participants in
the Stand-Alone Plans and the Mid-Atlantic Associates Plan.  Effective as of the
Distribution Date, all Liabilities under the Verizon Excess Plan relating to
persons who are Spinco Employees and to persons who are entitled to receive a
benefit in respect of such a Spinco Employee shall cease to be Liabilities of
the Verizon Excess Plan and shall be assumed in full and in all respects by the
Spinco Excess Pension Plan.  Frontier shall be solely responsible for all
ongoing rights of or relating to Spinco Employees for future participation in
the Spinco Pension Plans.
 
 
31

--------------------------------------------------------------------------------

Table of Contents

 
(b)           Calculation of Pension Plan Asset Allocation.  As soon as
practicable after the Distribution Date, Verizon’s actuary shall calculate and
certify the Pension Plan Asset Transfer Amount that is to be transferred to each
Spinco Pension Plan (other than the Spinco Excess Pension Plan) as of the
Distribution Date.  With respect to each such asset transfer from each Verizon
Pension Plan, the Pension Plan Asset Transfer Amount shall be equal (subject to
the subsequent provisions of this Section 5.2(b)) to the amount determined in
accordance with the requirements of Section 414(l) of the Code and the
regulations thereunder, based on the present value of benefits in respect of
Spinco Employees and persons entitled to receive a benefit in respect of such
Spinco Employees, calculated on a plan termination basis, and, where applicable,
giving effect to the allocation of assets under Section 4044 of ERISA, but
without regard to the de minimis rule available under the regulations
promulgated under Section 414(l).  For the avoidance of doubt, in no event shall
any Verizon Pension Plan transfer to any Spinco Pension Plan assets in excess of
the amount required to be transferred based on the present value of the accrued
benefits of participants, as determined in accordance with Section 414(l).  In
the event that the aggregate of the Pension Plan Asset Transfer Amounts for all
of the Verizon Pension Plans that are qualified under Section 401(a) of the Code
(the “Aggregate Assets”) has a value which is less than the aggregate Projected
Benefit Obligations (“PBO”) for all the Spinco participants under all such
qualified Verizon Pension Plans (the “Aggregate PBO”), Verizon will be
responsible for the differential between the Aggregate PBO and the Aggregate
Assets (the “Differential”) as described in the next sentence.  Verizon will pay
the Differential to either Frontier or an underfunded Spinco Pension Plan (or
Plans) identified by Frontier; provided, however, that if the Differential is
paid directly to Frontier, Frontier shall contribute the entire amount to one or
more of the underfunded Spinco Pension Plans as soon as practicable.  The
assumptions to be used with respect to the determination of the amount of assets
to be transferred from any Verizon Pension Plan and in determining the PBO in
respect of any Pension Plan and the Aggregate PBO are set forth in Exhibit A
hereto entitled Actuarial Assumptions and Methods for Pension Asset Transfer.
 
 
32

--------------------------------------------------------------------------------

Table of Contents

 
Within ten (10) days after the date Verizon certifies to Frontier the Pension
Plan Asset Transfer Amount to be transferred to each Spinco Pension Plan,
Verizon’s actuary shall provide Frontier’s actuary with a complete computer file
containing the employee data and all other relevant information used by
Verizon’s actuary or otherwise reasonably requested by Frontier’s actuary as
needed to calculate the Pension Plan Asset Transfer Amount (including data and
information related to such calculation and otherwise appropriate for Frontier’s
actuary to consider, and any other data and information reasonably requested by
Frontier’s actuary).  The Pension Plan Asset Transfer Amount shall become final
and binding upon the Parties at the close of business on the 30th day following
Frontier’s receipt of such computer file and any such additional data used by
Verizon’s actuary to make its determination and any additional information
reasonably requested by Frontier’s actuary, unless prior to such 30th day
Frontier delivers a written notice to Verizon stating that Frontier believes
that the calculation of the Pension Plan Asset Transfer Amount contains factual
or mathematical errors or otherwise fails to comport with the actuarial
assumptions expressly set forth in Exhibit A and states in reasonable detail the
basis for such belief.  Should Frontier timely provide such notice, the Parties
shall use their reasonable best efforts to resolve promptly any disagreements
regarding such calculations.  In the event that the Parties cannot resolve such
disagreements, the Parties shall jointly select an independent third actuary
with whom none of the Parties have a material relationship, who shall render its
determination promptly in accordance with the requirements of this Section
5.2(b) and whose determination shall be binding on the Parties.  The third
actuary shall be required to confirm the determination of the Verizon actuary
unless, and solely to the extent that, the third actuary determines that such
determination (i) contains factual or mathematical errors or (ii) applying an
abuse of discretion standard such that the determination of the Verizon actuary
shall be confirmed unless it has no reasonable basis, otherwise fails to comport
with the actuarial assumptions set forth in Exhibit A.  In no event (except for
inaccuracy of the data provided) shall the amount determined by the third
actuary be more than the amount claimed by Frontier or less than the amount
shown in the calculations of Verizon’s actuary.  Each of the Parties shall bear
the fees, costs and expenses of their respective actuaries, and the fees, costs
and expense of the third actuary shall be borne one half by Verizon and one half
by Frontier.  Any decision by the third actuary shall be treated as Confidential
Information by the parties, except as may be required to obtain judgment on the
award or enforce performance thereof or except as disclosure may be required by
law.
 
33

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Transfer of Assets to Spinco Pension Trust


(i)           As soon as practicable and no more than ten (10) (or, with respect
to any Verizon Pension Plan in respect of which a Section 4044 allocation may be
required, sixty (60)) days after and effective as of the Distribution Date,
Verizon shall cause to be transferred from the master trust established under
the Verizon Pension Plans (the “Verizon Trust”) to a master trust established in
respect of the Spinco Pension Plans other than the Spinco Excess Pension Plan
(the “Spinco Trust”), an initial amount of assets (the “Initial Asset
Transfer”).  The amount of the Initial Asset Transfer shall be equal to 80% of
the amount the enrolled actuary for such Verizon Plan determines in good faith
to be the approximate Pension Plan Asset Transfer Amount.


(ii)           As soon as practicable and no more than ten (10) days after the
final calculation of each Verizon Plan’s Pension Plan Asset Transfer Amount
pursuant to Section 5.2(b), if such amount exceeds the Initial Asset Transfer
plus the Benefit Payments (as described below), Verizon will cause the
applicable Verizon Trust to transfer to the Spinco Trust (the “Final Asset
Transfer”) assets in an amount equal to the Pension Plan Asset Transfer Amount
with respect to each Verizon Pension Plan less the sum of (A) the Initial Asset
Transfer and (B) the aggregate amount of benefit payments (the “Benefit
Payments”) made by the applicable Verizon Pension Plan in respect of Spinco
Employees from and after the Distribution Date.  The amount determined under the
preceding sentence shall be increased or decreased, as the case may be, by the
investment return on the applicable amount determined in accordance with the
letter of direction agreed to by the Parties and attached hereto as Schedule
5.2(c)(ii) (the “Letter of Direction”).  If the sum of the Initial Asset
Transfer plus the Benefit Payments exceeds the Pension Plan Asset Transfer
Amount for a Spinco Pension Plan, then the portion of the Spinco Trust relating
to such plan shall return such excess, increased or decreased by the investment
return determined in accordance with the Letter of Direction from the date of
the Initial Asset Transfer (or the date of the Benefit Payment, as the case may
be) to the date of return, to the portion of the Verizon Trust relating to the
corresponding Verizon Pension Plan.
 
34

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           The applicable investment return under subsection (c)(ii) above
and the identification of the types of assets (cash and/or in kind assets) to be
transferred from the Verizon Trust to the Spinco Trust in either the Initial
Asset Transfer or the Final Asset Transfer shall be determined in accordance
with the Letter of Direction, as the same may be amended by mutual agreement of
Verizon and Frontier prior to the date of such Final Asset Transfer.  Verizon
and Frontier shall cooperate in determining what assets are transferred in kind
(if any) as part of the Initial Asset Transfer and the Final Asset Transfer and
Verizon shall not transfer any asset in kind which Frontier reasonably
determines is not readily tradable or capable of being valued on a substantial
and established market (except as otherwise agreed by the Parties).


(iv)           For the avoidance of doubt, the calculation and the potential
payment of the Differential shall not be taken into account in determining the
Initial Asset Transfer and the Final Asset Transfer.  The Differential shall be
calculated as soon as administratively practicable and no later than twenty (20)
days following the determination of the Final Asset Transfer and shall be paid
no later than ten (10) days following such calculation.
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
(v)           Unless Verizon shall otherwise agree in writing, under no
circumstances shall Verizon or any Verizon Pension Plan be obligated, whether
under this Agreement or otherwise, to transfer any additional amounts to
Frontier or any Spinco Pension Plans or any other Person or Governmental
Authority in respect of the Liabilities transferred to the Spinco Pension Plans
pursuant to Section 5.2(a), including, but not limited to, any circumstance
under which any Person or Governmental Authority states a claim to any portion
or all of any Pension Plan Asset Transfer Amount.


(vi)           Young Litigation Exception.  Verizon has disclosed to Frontier
that it is party to litigation pending in the District Court for the Northern
District of Illinois entitled, Young v. Verizon’s Bell Atlantic Cash Balance
Pension Plan (the “Young Litigation”) that pertains to claims relating to the
Bell Atlantic Cash Balance Pension Plan, which has been merged into the
VMPP.  Verizon represents that the plan administrator of the VMPP has determined
that no additional benefits are due and owing under the VMPP based on the claims
asserted in the Young Litigation and that such determination was made in
accordance with the VMPP’s claims procedure.  Notwithstanding anything else to
the contrary in this Agreement, including, but not limited to, this Section 5.2,
Verizon shall retain any and all obligations for benefits that may be determined
to be due and owing to any Spinco Employees solely by reason of the adjudication
or settlement of the Young Litigation and any other Liabilities directly related
to the Young Litigation and no assets will be transferred to any Spinco Plans
with respect to any additional benefits determined to be payable by reason of
the adjudication or settlement of the Young Litigation, in each case, unless
otherwise required (i) pursuant to the adjudication or settlement of the Young
Litigation or other binding resolution of the claims made thereunder or (ii) by
the Internal Revenue Service or the Department of Labor.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
Section 5.3.            Continuation of Elections and Application to Spinco
Dependents


Between the Distribution Date and the Effective Time, Spinco, and as of the
Effective Time, Frontier shall cause the Spinco Pension Plans and the Spinco
Excess Pension Plan to recognize and maintain all existing elections, including,
but not limited to, beneficiary designations, payment forms and other rights of
alternate payees under qualified domestic relation orders as were in effect
under the corresponding Verizon Pension Plan or Verizon Excess Plan, unless and
until changed or modified in accordance with the terms of the applicable plan or
otherwise in accordance with applicable law.  To the extent applicable, the
provisions of this Article V shall also apply to Spinco Dependents.  As soon as
administratively practicable, but in no event later than sixty (60) days,
following the Effective Time, Verizon or a member of the Verizon Group shall
provide to Frontier copies of all such beneficiary designations, payments forms,
and all other documents, files and other information that Frontier may need to
administer the Spinco Pension Plans and the Spinco Excess Pension Plan in
accordance with the terms of this Agreement.  No later than thirty (30) days
prior to the Effective Time, Verizon shall provide Frontier with a list of all
qualified domestic relations orders as in effect as of a reasonably practicable
prior date, and within ten business (10) days after the Effective Time, a final
list of all qualified domestic relations orders in effects at the Effective
Time.  From the Effective Time, Verizon shall cooperate with Frontier to provide
any reasonably requested information regarding such administrative matters that
has not yet been provided.


Section 5.4.            Verizon Business Plans.  Notwithstanding anything else
contained in this Agreement to the contrary, Verizon or a member of the Verizon
Group shall retain all Liabilities in respect of or relating to any Former
Verizon Business Employees under any Verizon Business Plan.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VI.
HEALTH AND WELFARE


                Section 6.1.            Assumption of Health and Welfare


(a)           Verizon or one or more of its Subsidiaries maintain health and
welfare plans, including, but not limited to, plans providing active severance
and active post-retirement health, dental and life insurance benefits, for the
benefit of eligible Verizon Employees and certain former employees, including
Former Spinco Employees who have retired as of the date the Merger Agreement is
executed or will retire prior to the Effective Time (the “Verizon Welfare
Plans”).  As of the Distribution Date, each person who is a Spinco Employee or
Spinco Dependent on such date shall cease to be covered under the Verizon
Welfare Plans and, except as provided below, all Liabilities in respect of or
relating to such Spinco Employees or Spinco Dependents under the Verizon Welfare
Plans shall cease to be Liabilities of any member of the Verizon Group or the
Verizon Welfare Plans and any and all such Liabilities shall be assumed by
Spinco and the Spinco Welfare Plans.  Notwithstanding the foregoing, Verizon and
the Verizon Welfare Plans shall be responsible for all Liabilities relating to
(i) Former Spinco Employees and (ii) Spinco Employees or Spinco Dependents with
respect to (A) medical, vision, or dental plan claims in respect of services
that were performed or goods provided prior to the Effective Time, (B) life
insurance claims in respect of deaths occurring on or prior to the Effective
Time, and (C) any payments due any Spinco Employees under the terms of a Verizon
short-term disability plan with respect to any period prior to the Effective
Time; provided, that, Frontier shall not be responsible for any claims that were
incurred prior to the Effective Time under any long term care plans.  For the
avoidance of doubt, with respect to any payments due to any Spinco Employee for
short-term disability, the obligations to make payments with respect to any
period at or after the Effective Time shall be the sole responsibility of
Frontier or a Spinco Plan.
 
38

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Prior to, and effective as of, the Distribution Date, Verizon and
Spinco shall establish welfare benefit plans for the benefit of Spinco Employees
(the “Spinco Welfare Plans”), based on the corresponding Verizon Welfare
Plans.  Spinco or Verizon shall provide Frontier with a copy of the Spinco
Welfare Plans prior to their adoption in order to provide Frontier an
opportunity to comment on their form and for use in Frontier’s preparations for
assuming these plans.  Spinco agrees to consult with Frontier and, subject to
the obligations of the Parties under this Agreement, to reasonably consider such
comments, but Frontier’s comments shall be advisory only and Spinco shall retain
full discretion as to the form of the plans.  As of and immediately after the
Distribution Date, all Liabilities in respect of or relating to such Spinco
Employees under the Verizon Welfare Plans shall cease to be Liabilities of any
member of the Verizon Group or the Verizon Welfare Plans and any and all such
Liabilities shall be assumed as of the Distribution Date by Spinco and the
Spinco Welfare Plans, and as of the Effective Time, by Frontier, Spinco and the
Spinco Welfare Plans.  Notwithstanding the foregoing, all Liabilities associated
with Former Spinco Employees under Verizon Welfare Plans and such Liabilities
that have been expressly retained by Verizon or the Verizon Plans under Sections
2.1(b)(ii) and 6.1(a) above shall remain with the Verizon Group.


(c)           Except for the FRP account balances described in Section 6.2(c),
nothing in this Agreement shall require Verizon, any Verizon Group member or any
Verizon Welfare Plan to transfer assets or reserves with respect to the Verizon
Welfare Plans, including, but not limited to, any plan providing severance,
post-retirement health, dental or life insurance benefits, to Frontier, any
member of the Frontier Group, or the Spinco Welfare Plans.
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
               Section 6.2.             Adoption of Health and Welfare Plans


(a)           As of the Distribution Date, Spinco shall maintain or cause to be
maintained for the benefit of eligible Spinco Employees and, to the extent
applicable, of eligible Spinco Dependents of such employees, health and welfare
plans, including, but not limited to, plans providing active severance and
active post-retirement health, dental and life insurance benefits that provide
benefits that are identical in all material respects to the corresponding
Verizon Welfare Plans in which Spinco Employees and Spinco Dependents of such
employees participated immediately prior to the Distribution Date.  Immediately
after the Effective Time, the terms of the Spinco Welfare Plans, as they relate
to Spinco Employees that are not Represented Employees, shall be governed by
Section 4.1(e) and Frontier shall have all rights described under the last
sentence of Section 3.2.


(b)           Terms of Participation in Spinco Welfare Plans.  Spinco shall
cause the Spinco Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, service conditions and waiting period limitations, and
any evidence of insurability requirements applicable to any such Spinco
Employees and Spinco Dependents other than such limitations, exclusions, and
conditions that were in effect with respect to Spinco Employees and Spinco
Dependents as of the Distribution Date, in each case under the corresponding
Verizon Welfare Plan and (ii) honor any deductibles, out-of-pocket maximums and
co-payments incurred by Spinco Employees and Spinco Dependents under the
corresponding Verizon Welfare Plan in satisfying the applicable deductibles,
out-of-pocket expenses or co-payments under such Verizon Welfare Plan for the
calendar year in which the Effective Time occurs.
 
(c)           Transfer of FRP Assets.  Verizon will make available to Frontier,
not less than 30 business days prior to the Effective Time, a list of
individuals who will become or continue to be Spinco Employees as of the
Effective Time and who are participants in the FRP (the “FRP Participants”),
together with the elections made prior to the Effective Time with respect to
such accounts through the Effective Time.
 
40

--------------------------------------------------------------------------------

Table of Contents
 
(i)             Frontier shall take all actions necessary and legally
permissible to ensure that as of the Effective Time, it includes the FRP
Participants in the Spinco Plan that constitutes a Code Section 125 plan and any
flexible spending arrangements thereunder (“Spinco FSA”).  Frontier shall
further take all actions necessary and legally permissible to amend Spinco’s FSA
to provide that as of the Effective Time and for the plan year in which the
Effective Time occurs, but not for any specific time thereafter, subject to any
collective bargaining obligations, (A) the FRP Participants shall become
participants in Spinco’s FSA as of the beginning of the FRP’s plan year and at
the level of coverage provided under the FRP, (B) the FRP Participants’ salary
reduction elections shall be taken into account for the remainder of Spinco’s
FSA plan year as if made under Frontier’s FSA; and (C) Frontier’s FSA shall
reimburse medical expenses incurred by the FRP Participants at any time during
the FRP’s plan year (including, but not limited to, claims incurred prior to the
Effective Time but unpaid prior to the Effective Time), up to the amount of the
FRP Participants’ election and reduced by amounts previously reimbursed by the
FRP.
 
(ii)            Verizon shall take all actions necessary and legally permissible
to amend the FRP to provide that the FRP Participants shall cease to be eligible
for reimbursements from the FRP as of the Effective Time.
 
(iii)           As soon as practicable following the Effective Time, Verizon
shall transfer to Frontier, and Frontier agrees to accept, those amounts (plus
all related individual participant records and accountings) which represent the
debit and credit balances under the FRP of the FRP Participants and the transfer
of such amounts shall take into account on a net basis participants’ payroll
deductions and claims paid through the Effective Time.  Verizon represents and
covenants that as of the Effective Time it has or shall have properly withheld
from the pay of FRP Participants all amounts in accordance with their FRP
elections.
 
 
41

--------------------------------------------------------------------------------

Table of Contents

 
                Section 6.3.            COBRA and HIPAA


As of the Effective Time, Frontier shall be responsible for administering
compliance with the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and the portability requirements under the Health Insurance
Portability and Accountability Act of 1996 with respect to Spinco Employees and
any Spinco Dependents for the period after the Effective Time.  Verizon will
retain any Verizon Liabilities under the Verizon Plans to provide COBRA coverage
to any Former Spinco Employee and any of his or her eligible dependents who
incurred a qualifying event under COBRA at or prior to the Effective Time and
who is still eligible to receive such continuing coverage as of or after the
Effective Time.  For the avoidance of doubt, no provision of this Agreement, the
Distribution Agreement or the Merger Agreement and no actions taken by any
member of the Verizon Group, the Frontier Group or the Spinco Group in
connection with the Internal Restructuring, Distribution, or Merger shall cause
a termination of employment of any Spinco Employee or shall cause any Spinco
Employee to be entitled to COBRA coverage as of the Effective Time.


               Section 6.4.             Workers’ Compensation Claims


Effective as of the Effective Time, Frontier shall assume all Liabilities (other
than any liabilities related to medical or other similar services performed, as
specified in Section 2.1(b)(ii), or compensation in respect of lost work for
periods prior to the Effective Time) for Spinco Employees related to any and all
workers’ compensation claims and coverage, whether arising under any law of any
state, territory, or possession of the U.S. or the District of Columbia or
otherwise, and Frontier shall be fully responsible for the administration of all
such claims; provided, however, that to the extent that any Spinco Employee
workers’ compensation claims related to periods after the Effective Time are
covered by workers compensation insurance policies owned by a member of Verizon
Group at the Effective Time, any benefits payable under any such insurance
policy in respect of any such Spinco Employee shall reduce the obligations of
Frontier and the members of the Frontier Group to such Spinco Employee.  No
later than thirty (30) days prior to the expected Effective Time (with updated
information provided no later than ten (10) days after the Effective Time),
Verizon shall provide to Frontier all information, data, records and documents
that are related to any such workers’ compensation claims and Liabilities or
that are necessary for Frontier to efficiently administer all such claims.  As
requested by Frontier (before or after the Effective Time), Verizon shall also
make available to Frontier for reasonable consultation such Verizon personnel
who may have knowledge that could assist’s Frontier efficient administration of
such claims and Liabilities.  If Frontier is unable to assume any such Liability
or the administration of any such claim because of the operation of applicable
state law or for any other reason, Verizon shall retain such Liabilities and
Frontier shall reimburse and otherwise fully indemnify Verizon for all such
Liabilities (subject to reduction for any amounts payable from insurance),
including, but not limited to, the costs of administering the plans, programs or
arrangements under which any such Liabilities have accrued or otherwise arisen,
provided, that Frontier shall enter into reasonable arrangements acceptable to
Verizon (such acceptance not to be unreasonably withheld) to secure the payment
of such Liabilities.  All reimbursement amounts shall be paid in accordance with
the procedure set forth in Section 11.2.


42

--------------------------------------------------------------------------------

Table of Contents
 
                Section 6.5.            Leave of Absence Programs


Frontier shall be responsible for the administration and compliance of all
leaves of absences and related programs (including, but not limited to,
compliance with the United Services Employment and Reemployment Rights Act, the
Family and Medical Leave Act or similar state laws) affecting Spinco Employees
for the period at and after the Effective Time.


               Section 6.6.             Time-Off Benefits


The Frontier Group shall credit each Spinco Employee with the amount of accrued
but unused vacation time, sick time and other time-off benefits (together the
“Time-Off Benefits”) as such individual had with the Verizon Group or the Spinco
Group as of the Effective Time and shall provide such individuals with the same
rights, benefits, and entitlements in respect to such Time-Off Benefits as they
were entitled to from the Verizon Group or the Spinco Group as of the Effective
Time.  Verizon shall provide Frontier with accurate data regarding accrued but
unused vacation time, sick time and other time-off benefits for all Spinco
Employees as of a current date not less than fifteen (15) days before the date
that Verizon reasonably estimates will be the Effective Time.


ARTICLE VII.
SAVINGS PLANS


Section 7.1.            Treatment of Savings Plan Accounts


(a)           Verizon shall cause the appropriate member of the Spinco Group to
establish three defined contribution plans and trusts to be effective as of the
Distribution Date for the benefit of Spinco Employees who participate in a
Verizon Savings Plan immediately prior to the Distribution Date (the “Spinco
Savings Plans”).  Two of the Spinco Savings Plans (the “Spinco Union Savings
Plans”) shall be identical in all material respects to the Verizon Union Savings
Plans, such that each Verizon Union Savings Plan shall have one and only one
corresponding Spinco Union Savings Plan.  The third Spinco Savings Plan (the
“Spinco Management Savings Plan”) shall be identical in all material respects to
a combined version of the Verizon Management Savings Plans (which themselves are
identical in all material respects).  Verizon shall provide Frontier with a copy
of the Spinco Savings Plans prior to their adoption in order to provide Frontier
an opportunity to comment on their form.  Verizon agrees to consult with
Frontier and, subject to the obligations of the Parties under this Agreement, to
reasonably consider such comments, but Frontier’s comments shall be advisory
only and Verizon shall retain full discretion as to the form of the plans.  As
of and from the Distribution Date and until the consummation of the Merger,
Spinco and, as of and from the Effective Time, Frontier shall be responsible for
taking or causing to be taken all necessary, reasonable and appropriate action
to establish, maintain and administer the Spinco Savings Plans so that they
qualify under Section 401(a) of the Code and the related trusts thereunder are
exempted from Federal income taxation under Section 501(a)(1) of the Code.
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
                Section 7.2.            Assumption of Liabilities and Transfer
of Assets.


(a)           Effective as of the Distribution Date, but subject to the asset
transfer specified in Section 7.2(b) below, each Spinco Union Savings Plan shall
assume and be solely responsible for all Liabilities for or relating to Spinco
Employees under the applicable Verizon Union Savings Plan.  Effective as of the
Distribution Date, but subject to the asset transfer specified in Section 7.2(b)
below, the Spinco Management Savings Plan shall assume and be solely responsible
for all Liabilities for or relating to Spinco Employees under the Verizon
Management Savings Plans.  Frontier shall be solely responsible for all ongoing
rights of or relating to Spinco Employees for future participation (including,
but not limited to, the right to make contributions through payroll deductions)
in the Spinco Savings Plans.


(b)           Effective as of or as soon as administratively practicable after
the Distribution Date, Verizon shall cause the account balances (including, but
not limited to, any outstanding loan balances) in the applicable Verizon Savings
Plan attributable to Spinco Employees to be transferred to the corresponding
Spinco Savings Plan in cash and in-kind (including, but not limited to,
participant loans), provided that, with respect to any in-kind transfers other
than participant loans, Frontier shall receive sixty (60) days notice of such
transfers and shall have an opportunity to comment on them.  Frontier’s comments
shall be advisory only and Verizon shall retain full discretion as to the type
of transfers to be made, but Verizon shall not transfer any asset in kind which
Frontier reasonably determines is not readily tradable or capable of being
valued on a substantial and established market (except with respect to any
participant loans or any other transfers otherwise agreed to by the
Parties).  Subject to the immediately preceding sentence, if prior to the
Effective Time, Spinco, and if after the Effective Time, Frontier shall cause
each Spinco Savings Plan to accept such transfer of accounts and underlying
assets and, effective as of the date of such transfer, to assume and to fully
perform pay or discharge, all obligations of the Verizon Savings Plans relating
to the accounts of Spinco Employees (to the extent those assets related to those
accounts are actually transferred from a Verizon Savings Plan).  The transfers
shall be conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA.
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VIII.
EQUITY BASED INCENTIVE AWARDS


               Section 8.1.             General Treatment of Outstanding Awards


Verizon shall retain all Liabilities in respect of all stock based incentive
compensation awards granted to Spinco Employees and Former Spinco Employees that
are outstanding as of the Effective Time, whether or not such awards would be
settled in stock or cash (the “Outstanding Awards”), and Frontier shall assume
no Liabilities with respect to such Outstanding Awards.  In addition, Verizon
shall retain all other obligations related to the Outstanding Awards, including,
but not limited to, all responsibility for the administration and settlement of
such Outstanding Awards.


                Section 8.2.            Outstanding Options


Each Outstanding Award that is an option in respect of Verizon Common Stock
granted under a Verizon Plan that is held by a Spinco Employee as of the
Effective Time (each, an “Original Option”) shall remain an option in respect of
Verizon Common Stock subject to a Verizon Plan (each, a “Remaining
Option”).  Subject to any limitation required to comply with the provisions of
Section 409A of the Code, each Remaining Option held by any person who is or
becomes a Spinco Employee at the Effective Time shall remain exercisable until
the expiration of the stated term of the Original Option.  In the event that the
fair market value of the Verizon Common Stock decreases at the Effective Time,
the exercise price and number of shares subject to each Remaining Option shall
be adjusted pursuant to the terms of the applicable Verizon Plan but in a manner
consistent with the requirements of Section 424 of the Code.  As a result, the
Remaining Option shall be adjusted in accordance with clauses (A) and (B) below
(to be interpreted and applied in such a way as to minimize any adverse
consequences from any possible application of FAS 123R and Section 409A of the
Code to such conversions):
 
45

--------------------------------------------------------------------------------

Table of Contents
 
(A)           the number of shares of Verizon Common Stock subject to such
Remaining Option shall be equal to the product of (x) the number of shares of
Verizon Common Stock subject to the corresponding Original Option immediately
prior to the Effective Time and (y) the Verizon Share Ratio, with fractional
shares rounded down to the nearest whole share; and


(B)           the per-share exercise price of such Remaining Option shall be
equal to the quotient of (x) the per-share exercise price of the corresponding
Original Option immediately prior to the Effective Time and (y) the Verizon
Share Ratio, rounded up to the nearest whole cent.


                Section 8.3.            Treatment of Outstanding Verizon RSU and
PSU Awards


(a)           Generally.  Each individual who holds an Outstanding Award that is
a Restricted Stock Unit (each, an “RSU”) or a Performance Share Unit (each, a
“PSU”) that relates to Verizon Common Stock and that was granted under a Verizon
Plan, shall continue to hold such RSU or PSU after the Effective Time under such
Verizon Plan, provided that with respect to each such outstanding award, there
shall be credited by Verizon on behalf of each holder thereof a dividend
equivalent amount equal to the opening cash value on the day following the
completion of the Distribution, of the number of shares of Spinco Common Stock
that would have been distributed to such holders had each such RSU or PSU award
been outstanding shares of Verizon Common Stock.  For the avoidance of doubt,
Verizon shall remain liable for all outstanding RSUs and PSUs, and Frontier
shall have no Liability with respect to any RSU or PSU.
 
46

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Performance Conditions/Board Approval.  Notwithstanding anything
else contained herein to the contrary, nothing in this Section 8 shall be
construed or interpreted to modify, waive, eliminate or otherwise alter any
performance conditions required to be satisfied for a Spinco Employee or
employee of any member of the Verizon Group to become vested in any Outstanding
Award (including, but not limited to, any PSU).  Moreover, any requirement for
approval by the Verizon Board or a duly authorized committee thereof of the
level of achievement against any such performance restrictions applicable to
such Outstanding Award shall continue to apply on the same basis as they did
prior to the Effective Time.


(c)           Vesting of PSUs and RSUs.  Any outstanding PSU or RSU awards
granted by Verizon that are held by a Spinco Employee at the Effective Time
shall immediately vest in full on the Distribution Date, subject, if applicable,
to the achievement of any applicable performance criteria and the approval
thereof by the Verizon Board or a duly authorized committee thereof.  Each such
award will be paid by Verizon in the ordinary course during the first
seventy-five (75) days of the first quarter of the calendar year next following
the applicable performance period for which, and subject to the extent to which,
it becomes payable.


Any Outstanding Award that is a chairman’s award will be treated in
substantially the same manner and subject to substantially the same conditions
outlined above with respect to annual RSU grants, that is, each such chairman’s
award will be appropriately adjusted to reflect the distribution of Spinco, will
be deemed immediately vested on the Distribution Date and will be paid by
Verizon promptly on the regularly scheduled payment date after the end of the
applicable award cycle.
 
47

--------------------------------------------------------------------------------

Table of Contents
 
Section 8.4.            Treatment of Verizon Options Outstanding at the Record
Date, but Exercised Prior to the Distribution Date.


At the discretion of, and subject to such terms and conditions as shall be
established by the appropriate committee of its Board of Directors, Verizon may
provide that any stock option in respect of Verizon Common Stock granted under a
Verizon Plan that is (i) held as of the Record Date by either a Spinco Employee
or a Verizon Employee or a permitted transferee of any such employee, and (ii)
is exercised by such holder following the Record Date and prior to or on the
Distribution Date (each, a “Record Date Option”), shall be adjusted pursuant to
the terms of the plan document governing such Record Date Option to entitle such
holder to participate in the Distribution and to receive, as of the Distribution
Date and in addition to the number of shares of Verizon Common Stock deliverable
upon the exercise of such Record Date Options, the number of shares of Spinco
Common Stock which such person would have received had such person been a
Verizon stockholder on the Record Date.  If the appropriate committee of the
Verizon Board of Directors does not exercise its discretion to adjust any stock
options in respect of Verizon Common Stock in the manner permitted under the
immediately preceding sentence, the number of Record Date Options for purposes
of this Agreement and the Distribution Agreement shall be zero.


Section 8.5.            Treatment of Outstanding Frontier Equity Awards.


Prior to the Effective Time, the appropriate committee of the Board of Directors
of Frontier shall take any and all actions that it shall deem necessary or
appropriate, in accordance with its authority under each of the equity incentive
plans of Frontier (the “Frontier Equity Plans”) under which there shall be
outstanding at the Effective Time any stock options, stock appreciation rights,
restricted stock or other forms of compensatory equity-based compensation awards
(the “Frontier Equity Awards”), to prevent the accelerated vesting or
exercisability of, or the waiver of any service or other conditions associated
with, such Frontier Equity Awards solely in connection with the consummation of
the transactions contemplated in the Merger Agreement.


48

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE IX.
SHORT TERM INCENTIVES AND SALES COMMISSION PROGRAMS


                Section 9.1.            Incentive and Commission Plans


Verizon or a member of the Verizon Group shall pay any amounts that are due and
payable under the Sales Commission Programs to Spinco Employees prior to the
Effective Time.  The Frontier Group shall be responsible for all Liabilities
under each Short Term Incentive Plan and each Sales Commission Program for
amounts that become due and payable in accordance with the terms of such plans
and programs on or after the Effective Time.  The Frontier Group shall maintain
in effect the Short Term Incentive Plans and each Sales Commission Program until
the end of the calendar year in which the Effective Time occurs; provided,
however, Frontier shall have the right to amend each such Short Term Incentive
Plan and Sales Commission Program as necessary to reflect the changes resulting
from the Merger, including, without limitation, changes to the performance
metrics under such plans and programs to use Frontier performance metrics
similar to the metrics used for other similarly situated Frontier employees.
 
49

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE X.
DEFERRED COMPENSATION PLANS


                Section 10.1.          Generally


Verizon shall retain all Liabilities for, and all responsibility related to the
administration and distribution of, any benefits accrued by Spinco Employees and
Former Spinco Employees under the EDP, ESP and IDP.


               Section 10.2.           Treatment of Balances


All unvested account balances under the EDP and ESP shall vest at the Effective
Time.  Any Spinco Employee who is a participant in the EDP, ESP or IDP, shall be
paid out at such time and in such manner as determined in accordance with the
terms of the relevant plan.  Notwithstanding the foregoing, any and all
distributions from the EDP, ESP and IDP shall, to the extent applicable, be
administered in a manner consistent with the provisions of Section 409A of the
Code and the regulations promulgated thereunder.


ARTICLE XI.
ASSUMPTION OF LIABILITIES


                Section 11.1.          Assumption of Liabilities


(a)           By Spinco.  Except as otherwise expressly provided for in this
Agreement, not later than the Distribution Date, Spinco shall or shall cause a
member of the Spinco Group to assume, perform, and discharge all of the
following, regardless of when or where such Liabilities arose or arise or are
incurred:
 
50

--------------------------------------------------------------------------------

Table of Contents
 
(i)             all Liabilities to or relating to Spinco Employees and their
dependents and beneficiaries, to the extent relating to, arising out of or
resulting from employment with any member of the Verizon Group or the Spinco
Group on or prior to the Distribution Date, including, but not limited to, all
Liabilities governed by the ILEC CBAs or any Spinco Benefit Agreement identified
on Schedule 5.12(a)(ii) of the Spinco Disclosure Letter, but excluding all
Liabilities retained by Verizon as provided in this Agreement including, but not
limited to, the Liabilities retained by Verizon pursuant to Section 11.1(c)
below; and


(ii)            all other Liabilities relating to, or arising out of, or
resulting from obligations, liabilities, and responsibilities expressly assumed
or retained by Spinco or a member of the Spinco Group pursuant to this Agreement
or the ILEC CBAs.


(b)           By Frontier.  At the Effective Time, Frontier shall or shall cause
a member of the Frontier Group or a Spinco Plan to assume, perform, and
discharge all Spinco Liabilities, regardless of when or where such Liabilities
arose or arise or are incurred.  To the extent that any Frontier Subsidiary is
responsible for any of the Spinco Liabilities, each member of the Frontier Group
shall be jointly and severally liable for the payment of such Liabilities by
such Frontier Subsidiary.


           (c)           By Verizon.  Verizon shall or shall cause the
applicable Verizon Plan or Verizon Group member to retain and discharge all of
the following:


(i)           all Liabilities to or relating to Retained Employees and Former
Spinco Employees, and any individuals who are not Spinco Employees (and the
foregoing’s dependents and beneficiaries), to the extent relating to, arising
out of or resulting from former, present, or future employment with the Verizon
Group, including, but not limited to, all Liabilities governed by the collective
bargaining agreements that cover Retained Employees, Former Spinco Employees,
and any individuals who are not Spinco Employees (and the foregoing’s dependents
and beneficiaries);
 
51

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           all Liabilities arising under the Verizon Business Plans;


(iii)           all Liabilities with respect to Outstanding Awards;


(iv)           all Liabilities under the EDP, ESP or IDP;


(v)           all Liabilities expressly assumed or retained under Sections
2.1(b)(ii), 5.2(c)(vi) and 6.1(a);


(vi)           all Liabilities under the Sales Commission Programs for amounts
that become due and payable under the terms of such programs prior to the
Effective Time; and


(vii)          all other Liabilities relating to, or arising out of, or
resulting from obligations, liabilities, and responsibilities expressly assumed
or retained by a member of the Verizon Group or a Verizon Plan pursuant to this
Agreement or the collective bargaining agreements that cover Retained Employees,
Former Spinco Employees, and any individuals who are not Spinco Employees (and
the foregoing’s dependents and beneficiaries).


To the extent that any Verizon Subsidiary is responsible for any of the
Liabilities listed above or in Section 11.1(a), Verizon and each member of the
Verizon Group shall be jointly and severally liable for the payment of such
Liabilities by such Verizon Subsidiary.


52

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Allocation of Liabilities among Verizon, Spinco and Frontier with
respect to grievances and demands for arbitration pending as of the Effective
Time shall be as set forth in Sections 11.1(a), (b) and (c).  Verizon shall
retain liability for such claims relating solely to Verizon Employees or the
Verizon Business and, except as provided in Section 11.1(c), Frontier shall
assume liability for such claims relating solely to the Spinco Employees or the
Spinco Business.


(e)           The procedures for resolving and defending any grievances and
demands for arbitrations pending as of the Effective Time that relate to both
Verizon Employees and Spinco Employees or to both the Spinco Business and the
Verizon Business or to both Verizon and Frontier, shall be set forth in the
Joint Defense Agreement, as defined in the Merger Agreement.


                Section 11.2.          Reimbursement


(a)           By Frontier.  From time to time after the Effective Time, Frontier
shall promptly reimburse Verizon, but in no event more than fifteen (15)
business days after delivery by Verizon of an invoice therefor containing
reasonable substantiating documentation of such costs and expenses, for the cost
of any obligations or Liabilities that Verizon or a Verizon Plan elects to, or
is compelled to, pay or otherwise satisfy, that are or that pursuant to this
Agreement have become, the responsibility of Frontier or any Frontier
Subsidiary; provided, however, that if payment in respect of any such Liability
is made by a Verizon Plan, Frontier or the appropriate Spinco Plan shall
reimburse the Verizon Plan directly.


53

--------------------------------------------------------------------------------

Table of Contents
 
(b)           By Verizon.  From time to time after the Effective Time, Verizon
shall promptly reimburse Frontier, but in no event more than fifteen (15)
business days after delivery by Frontier of an invoice therefor containing
reasonable substantiating documentation of such costs and expenses, for the cost
of any obligations or Liabilities that Frontier or a Spinco Plan elects to, or
is compelled to, pay or otherwise satisfy, that are or that pursuant to this
Agreement have become, the responsibility of Verizon; provided, however, that if
payment in respect of any such Liability is made by a Spinco Plan, Verizon or
the appropriate Verizon Plan shall reimburse such Spinco Plan directly.


                Section 11.3.          Indemnification


(a)           Frontier and any member of the Frontier Group responsible for
operating the Spinco Business after the Effective Time, shall indemnify, defend
and hold harmless the Verizon Indemnitees from and against all Indemnifiable
Losses arising out of or due to (i) the failure of any member of the Frontier
Group to pay, perform, discharge or satisfy any Liabilities assumed in Section
11.1(b) of this Agreement (other than any Liabilities which arise due to the
failure of Verizon to satisfy its obligations under Article VIII hereof or to
satisfy any Liability assumed in Section 11.1(a) and (c) hereof), and (ii) any
other breach of the duties or obligations of any member of the Frontier Group,
as set forth in this Agreement.  Frontier shall take commercially reasonable
efforts to procure insurance against any Indemnifiable Losses arising from the
obligations set forth in this Agreement.


(b)           Verizon shall indemnify, defend and hold harmless the Frontier
Indemnitees from and against all Indemnifiable Losses arising out of or due to
(i) the matters discussed in Section 5.2(c)(vi) hereof, (ii) the failure of any
member of the Verizon Group to pay, perform, discharge or satisfy any Verizon
Liabilities (other than Verizon Liabilities which arise due to the failure of
any member of the Frontier Group or any Spinco Plans to satisfy any liabilities
assumed by Frontier in Section 11.1(b) hereof) and (iii) any other breach of the
duties and obligations of any member of the Verizon Group, as set forth in this
Agreement.  Verizon shall take commercially reasonable efforts to procure
insurance against any Indemnifiable Losses arising from the obligations set
forth in this Agreement.
 
54

--------------------------------------------------------------------------------

Table of Contents
 
                Section 11.4.          Procedures for Indemnification for
Third-Party Claims.


Except as specifically set forth in this Agreement, in the event that Verizon or
any other Verizon Indemnitee shall seek indemnification in respect of any
Frontier Liabilities, or Frontier or any Frontier Indemnitee shall seek
indemnification in respect of any Verizon Liabilities, such person shall comply
with and follow the procedures regarding indemnification set forth in Article X
of the Merger Agreement, which shall apply to claims for indemnification
hereunder in the same manner as though such claims were eligible for
indemnification under the Merger Agreement, but assuming that such claims were
not subject to any limitation on the ability to claim indemnification under such
Merger Agreement.


                Section 11.5.          Reductions for Insurance Proceeds and
Other Amounts.


(a)           The amount that any Indemnifying Party is or may be required to
pay to any Indemnitee pursuant to this Article XI shall be reduced
(retroactively or prospectively) by (i) any insurance proceeds or other amounts
actually recovered from third parties by or on behalf of such Indemnitee in
respect of the related Indemnifiable Losses arising from the obligations set
forth in this Agreement (net of all costs of recovery, including, but not
limited to, deductibles, co-payments or other payment obligations) and (ii) any
tax benefit actually realized by the Indemnitee in respect of the related
Indemnifiable Losses arising under the obligations set forth in this
Agreement.  The existence of a claim by an Indemnitee for insurance or against a
third party in respect of any Indemnifiable Loss or the availability of
potential tax benefits shall not, however, delay or reduce any payment pursuant
to the indemnification provisions contained herein and otherwise determined to
be due and owing by an Indemnifying Party.  The Indemnifying Party shall make
payment in full of such amount so determined to be due and owing by it and, if,
and to the extent that, there exists a claim against any third party (other than
an insurer) in respect of such Indemnifiable Loss, the Indemnitee shall assign
such claim against such third party to the Indemnifying Party.  Any tax benefit
actually received by an Indemnified Party shall be paid over to the Indemnifying
Party to the extent such tax benefit relates to an Indemnifiable Loss for which
indemnification has already been received.  Notwithstanding any other provisions
of this Agreement, it is the intention of the Parties hereto that no insurer or
any other third party shall be (i) entitled to a benefit it would not be
entitled to receive in the absence of the foregoing indemnification provisions
or (ii) relieved of the responsibility to pay any claims for which it is
obligated.  If an Indemnitee shall have received the payment required by this
Agreement from an Indemnifying Party in respect of any Indemnifiable Losses and
shall subsequently actually receive insurance proceeds, tax benefits or other
amounts in respect of such Indemnifiable Losses, then such Indemnitee shall hold
such insurance proceeds in trust for the benefit of such Indemnifying Party and
shall promptly pay to such Indemnifying Party a sum equal to the amount of such
insurance proceeds, tax benefits or other amounts actually received, up to the
aggregate amount of any payments received from such Indemnifying Party pursuant
to this Agreement in respect of such Indemnifiable Losses.

 
55

--------------------------------------------------------------------------------

Table of Contents
 
(b)           In the event that any claim is made by, on behalf of or in respect
to a Spinco Employee against any member of the Frontier Group or the Spinco
Group, or in respect of any Spinco Plans for which insurance and/or insurance
reimbursement may be available under a Policy in accordance with the provisions
of Section 6.5 of the Distribution Agreement, then solely for purposes of
Section 6.5 of the Distribution Agreement, such claim shall be treated as a
Spinco Liability under the Distribution Agreement.  The purpose of this
provision is to make available to Frontier the benefit of any Policy solely to
the extent that benefits under such Policy would be available to Frontier were
Liabilities addressed in this Agreement not excluded from the definition of
Spinco Liabilities under the Distribution Agreement, and this provision shall
not be construed to expand or otherwise alter the terms of such Section 6.5 of
the Distribution Agreement or the definition of Liabilities in this Agreement.
For purposes of this Section 11.5(b), the term “Policy” shall have the meaning
ascribed to it in the Distribution Agreement.


                Section 11.6.          Contribution


(a)           If the indemnification provided for in this Article XI is
unavailable to, or insufficient to hold harmless, any Indemnitee in respect of
any Losses for which indemnification is provided for herein, then the relevant
Indemnifying Party shall contribute to the Losses for which such indemnification
is unavailable or insufficient in such proportion as is appropriate to reflect
the relative fault of such Indemnifying Party and such Indemnitee in connection
with the circumstances which resulted in such Losses as well as any other
relevant equitable considerations.


(b)           The relative fault of Verizon and Frontier shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the applicable act,
failure to act, statement or omission that is the basis for the Liability (the
“Liability Event”), and whether the Liability event occurred because of one
Party’s reasonable reliance on the other.


(c)           Verizon and Frontier agree that it would not be just and equitable
if contribution pursuant to this Section 11.6 were determined by any method of
allocation which does not take account of the equitable considerations referred
to in Section 11.6(b).  The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an Indemnitee shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnitee in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.


56

--------------------------------------------------------------------------------

Table of Contents
          
Section 11.7.          Consequential Damages


In no event shall an Indemnifying Party be liable for any Indemnitee’s special,
punitive, exemplary, incidental, consequential or indirect damages, or lost
profits, whether based on contract, tort, strict liability, other law or
otherwise.


                Section 11.8.          Joint Defense and Cooperation


Any Third Party Claim, including, but not limited to, administrative
proceedings, governmental investigations, and lawsuits in which both a member of
the Verizon Group and a member of the Frontier Group are, or reasonably may be
expected to be, named as parties, or that otherwise implicates both a member of
the Verizon Group and a member of the Frontier Group to a material degree, shall
be handled by the Parties in accordance with the terms of the Joint Defense
Agreement, as defined in the Merger Agreement.
 
57

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XII.
GENERAL AND ADMINISTRATIVE


                Section 12.1.          Cooperation


(a)           General.  Each of the Parties hereto will use its commercially
reasonable efforts to promptly take, or cause to be taken, any and all actions
and to do, or cause to be done, any and all things necessary, proper and
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement, including without limitation, adopting plans or
plan amendments.  Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or any other filing, consent, or approval
with respect to governmental authorities regarding a benefit plan.


(b)           Cooperation in Benefits, Plan, and Other Employee
Transition.  Without limitation, the Parties’ cooperation under this Agreement
shall include Verizon (and its employees and agents) acting to provide Frontier
(and its employees and agents) with all information that is reasonably requested
by Frontier in connection with meeting, and reasonably necessary for Frontier to
comply with, its obligations under this Agreement, including but not limited to,
in connection with providing compensation, benefits, hours and terms and
conditions of employment of Represented Employees that are governed by the ILEC
CBAs, establishing and administering Frontier’s ongoing benefit plans for Spinco
Employees, and assessing appropriate insurances for the period on and after the
Effective Time.  The information to be provided to Frontier (and its employees
and agents) shall include, without limitation, names of employees anticipated to
be assigned to Spinco and their respective work status, demographics and data;
plan records; underwriting and risk assessment information; records relating to
worker’s compensation claims; records related to collective bargaining and the
processing of grievances (including, but not limited to all transcripts of
negotiations, written proposals and negotiation binders); access to any
information related to prior events and past practice that become relevant in
future arbitrations; and periodic updates on the foregoing; in each case, so
long as such information is reasonably necessary for Frontier to comply with its
obligations under this Agreement.  Such information may be requested by Frontier
at any time following the date the Merger Agreement is executed and extending
following the Effective Time as long as Frontier reasonably has a need for such
information, and shall be provided by Verizon or a Verizon agent as soon as
reasonably practicable without incurring undue expense (with any increased third
party cost being borne by Frontier) and in a de-identified format to the extent
necessary to comply with privacy provisions of federal or applicable state
law.  With respect to any proposed changes to the Verizon Plans applicable to
Spinco Employees following the date the Merger Agreement is executed (such as
benefit changes for 2010), Verizon shall provide Frontier information regarding
such proposed changes prior to implementation of such changes for informational
purposes only.  After the date the Merger Agreement is executed, Verizon shall
provide or cause to be provided to Frontier, copies of all summary plan
descriptions, summaries of material modification, and enrollment materials from
Verizon or a third party on behalf of Verizon or a Verizon Plan to employees who
are likely to be Spinco Employees, at the same time such communications are
given to the employees.  The Parties’ cooperation under this Agreement shall
also include, without limitation, Frontier (and its employees and agents) acting
to provide Verizon (and its employees and agents) with all information that is
reasonably requested and necessary for Verizon to administer the EDP, ESP and
IDP with respect to Spinco Employees that are participants in such plans.
 
58

--------------------------------------------------------------------------------

Table of Contents
 
                Section 12.2.          Consent of Third Parties


If any provision of this Agreement is dependent on the consent of any third
party (such as a vendor) and such consent is withheld, the Parties shall use
their reasonable best efforts to implement the applicable provisions of this
Agreement to the full extent practicable.  If any provision of this Agreement
cannot be implemented due to the failure of such third party to consent, the
Parties shall negotiate in good faith to implement the provision in a mutually
satisfactory manner.  The phrase “reasonable best efforts” as used in this
Agreement shall not be construed to require the incurrence of any non-routine or
commercially unreasonable expense or liability or the waiver of any right.


                Section 12.3.          Survival


This Agreement shall survive the Effective Time.


                Section 12.4.          Interpretation


(a)           Nothing in this Agreement shall in any way limit the rights of
Frontier under Section 7.24 of the Merger Agreement.


(b)           Words in the singular shall be held to include the plural and vice
versa and words of one gender shall be held to include the other genders as the
context requires.  The terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including all Exhibits hereto) and not to any particular
provision of this Agreement.  The word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified.  The word “or”
shall not be exclusive.
 
59

--------------------------------------------------------------------------------

Table of Contents
 
                Section 12.5.          No Third Party Beneficiary


(a)           Nothing in this Agreement shall confer upon any person (nor any
beneficiary thereof) any rights under or with respect to any plan, program,
agreement or arrangement described in or contemplated by this Agreement and each
person (and any beneficiary thereof) shall be entitled to look only to the
express terms of any such plan, program, agreement or arrangement for his, her
or its rights thereunder.  The purpose of this Agreement is to specify the
respective potential responsibilities and obligations of Verizon and Frontier
(and their respective affiliates) as between each other, but it does not affect,
impair, enhance, modify, construe or interpret the rights of any Verizon
Employee or Spinco Employee under or in respect of any such plan, program,
agreement or arrangement.


(b)           Nothing in this Agreement shall create any right of a Person to
object or to refuse to assent to the assumption of or succession to, by any
member of the Spinco Group or the Frontier Group, any benefit plan, collective
bargaining agreement or other agreement relating to conditions of employment,
termination of employment, severance or employee benefits, nor shall this
Agreement be construed as recognizing that any such rights exist.


(c)           Nothing in this Agreement shall amend or shall be construed to
amend, or interpret the terms of, any plan, program, agreement or arrangement
described in or contemplated by this Agreement (other than to change the sponsor
of a plan in accordance with the express terms hereof).
 
60

--------------------------------------------------------------------------------

Table of Contents
 
               Section 12.6.           Notices


Any notice, demand, claim, or other communication under this Agreement shall be
in writing and shall be deemed given to a Party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
services (costs prepaid); (b) sent by facsimile with conformation or
transmission; (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses and
facsimile numbers and marked to the attention of the person designated below (or
to such other address, facsimile number or person as a party may designate by
notice to the other Parties:


(a)           If to Spinco (prior to the Effective Time) or Verizon, to:


Verizon Communications Inc.
140 Verizon Street
New York, NY 10007
Facsimile:
Attn:  Marianne Drost
    Senior Vice President, Deputy General Counsel and
    Corporate Secretary


With copies to:


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022


Facsimile: (212) 909-6836
Attn:  Jeffrey J. Rosen
   Kevin M. Schmidt


61

--------------------------------------------------------------------------------

Table of Contents


(b)           If to Frontier, to:


Frontier Communications Corporation
3 High Ridge Park
Stamford, CT 06905
Facsimile: 203-614-4661
Attn: Donald R. Shassian
Executive Vice President and Chief Financial Officer
and
Frontier Communications Corporation
3 High Ridge Park
Stamford, CT 06905
Facsimile: 203-614-4651
Attn:  Hilary E. Glassman
           Senior Vice President, General Counsel and Secretary


With copies to (which shall not constitute notice):


Kilpatrick Stockton LLP
Suite 900
607 14th Street, NW
Washington, DC  20005-2018
Attn:  Mark D. Wincek


and


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY  10019
Facsimile:  (212) 474-3700
Attn:  Robert I. Townsend, III
           Craig F. Arcella




Section 12.7.          Governing Law; Jurisdiction.  This Agreement and the
legal relations between the parties hereto shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction.  Except as provided in Section
5.2(b) with respect to any disagreement regarding the calculation of any Pension
Plan Asset Transfer Amount, the state or federal courts located within the City
of New York shall have exclusive jurisdiction over any and all disputes between
the parties hereto, whether in law or equity, arising out of or relating to this
agreement and the agreements, instruments and documents contemplated hereby and
the parties consent to and agree to submit to the exclusive jurisdiction of such
courts.  Each of the Parties hereby waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that
(i) such Party is not personally subject to the jurisdiction of such courts,
(ii) such party and such Party’s property is immune from any legal process
issued by such courts or (iii) any litigation or other proceeding commenced in
such courts is brought in an inconvenient forum.
 
62

--------------------------------------------------------------------------------

Table of Contents
 
                Section 12.8.          Waiver of Jury Trial.


EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


                Section 12.9.          Specific Performance.


The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that, after the Distribution, the parties shall be entitled to
specific performance of the terms hereof to the extent such terms impose
obligations that are to be performed after the Distribution, in addition to any
other remedy at law or in equity.


                Section 12.10.        No Assignment; No Amendment; Counterparts


This Agreement may not be assigned by either Party (except by operation of law)
without the written consent of the other, and shall bind and inure to the
benefit of the Parties hereto and their respective successors and permitted
assignees.  This Agreement may not be amended or supplemented except by an
agreement in writing signed by Verizon, Spinco, and Frontier.  This Agreement
may be executed in counterparts, each of which shall be deemed an original and
all of which together shall constitute one and the same instrument.


63

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, each Party has caused its duly authorized officer to execute
this Agreement, as of the date first written above.
 
 

Date:  May 13, 2009   VERIZON COMMUNICATIONS INC.   
 
   
 /s/  John W. Diercksen
 
 
   
John W. Diercksen
 
 
   
Executive Vice President Strategy,
Planning and Development
 

 
 

Date:  May 13, 2009   NEW COMMUNICATIONS HOLDINGS INC.  
 
   
 /s/  Stephen E. Smith
 
 
   
Stephen E. Smith
 
 
   
Vice President
 

 
 

Date:  May 13, 2009   FRONTIER COMMUNICATIONS CORPORATION  
 
   
 /s/  Donald R. Shassian
 
 
   
Donald R. Shassian
 
 
   
Executive Vice President and Chief Financial Officer
 

 
 
64

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A – ACTUARIAL ASSUMPTIONS AND METHODS FOR PENSION ASSET TRANSFER


EXHIBIT B – SALES COMMISSIONS PROGRAMS


EXHIBIT C– SHORT TERM INCENTIVE PROGRAMS


EXHIBIT 2.1 – COLLECTIVE BARGAINING AGREEMENTS


SCHEDULE 4.1 (d) – MINIMUM SEVERANCE BENEFITS FOR NON-UNION EMPLOYEES


SCHEDULE 4.1.(e) – PERFORMANCE AND BONUS OPPORTUNITIES


SCHEDULE 5.2(c)(ii) – LETTER OF DIRECTION




 

